Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 1 of 119 PageID #: 15456
                                                                                   426



      1                   IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
      2                            MARSHALL DIVISION

      3   SOLAS OLED LTD.,                    )(    CIVIL ACTION NO.
                                              )(    2:19-CV-152-JRG
      4         PLAINTIFF,                    )(
                                              )(
      5         VS.                           )(
                                              )(
      6   SAMSUNG DISPLAY CO., LTD.,          )(
          SAMSUNG ELECTRONICS CO.,            )(    MARSHALL, TEXAS
      7   LTD., SAMSUNG ELECTRONICS           )(    MARCH 3, 2021
          AMERICA, INC.,                      )(    8:37 A.M. - 6:30 P.M.
      8                                       )(
                DEFENDANTS.                   )(
      9

     10                         TRANSCRIPT OF JURY TRIAL

     11               BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

     12                   UNITED STATES CHIEF DISTRICT JUDGE

     13

     14   APPEARANCES:

     15   FOR THE PLAINTIFFS:

     16   MR. MARC FENSTER
          MR. REZA MIRZAIE
     17   MR. ADAM S. HOFFMAN
          MR. NEIL A. RUBIN
     18   MR. JACOB R. BUCZKO
          MR. JAMES S. TSUEI
     19   RUSS AUGUST & KABAT
          12424 Wilshire Boulevard, 12th Floor
     20   Los Angeles, CA 90025

     21   MR. T. JOHN WARD, JR.
          MS. CLAIRE ABERNATHY HENRY
     22   MS. ANDREA L. FAIR
          WARD, SMITH & HILL, PLLC
     23   1507 Bill Owens Parkway
          Longview, TX 75604
     24

     25
Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 2 of 119 PageID #: 15457
                                                                                   427



      1   FOR THE DEFENDANTS:

      2   MS. MELISSA R. SMITH
          GILLAM & SMITH, LLP
      3   303 South Washington Avenue
          Marshall, TX 75670
      4

      5   MR. JEFFREY H. LERNER
          MR. JARED R. FRISCH
      6   MR. DANIEL E. VALENCIA
          MR. DANIEL W. CHO
      7   MR. TAREK J. AUSTIN
          MR. ERIC T. O'BRIEN
      8   MR. DAVID J. CHO
          MR. JORDAN V. HILL
      9   COVINGTON & BURLING LLP
          One CityCenter
     10   850 Tenth Street, NW
          Washington, DC 20001-4956
     11

     12   MR. ROBERT T. HASLAM
          COVINGTON & BURLING LLP
     13   3000 El Camino Real
          5 Palo Alto Square, 10th Floor
     14   Palo Alto, CA 94306-2112

     15

     16

     17

     18   COURT REPORTER:       Ms. Shelly Holmes, CSR, TCRR
                                Official Court Reporter
     19                         United States District Court
                                Eastern District of Texas
     20                         Marshall Division
                                100 E. Houston
     21                         Marshall, Texas 75670
                                (903) 923-7464
     22

     23
          (Proceedings recorded by mechanical stenography, transcript
     24   produced on a CAT system.)

     25
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 3 of 119 PageID #: 15458
                                                                                       428



07:56:05    1                     P R O C E E D I N G S

07:56:05    2           (Jury out.)

07:56:08    3           COURT SECURITY OFFICER:        All rise.

07:56:09    4           THE COURT:     Be seated, please.

08:37:09    5           Are the parties prepared to read into the record

08:37:16    6   those items from the list of pre-admitted exhibits used

08:37:19    7   during yesterday's portion of the trial?

08:37:22    8           MS. HENRY:     Yes, Your Honor.

08:37:22    9           THE COURT:     Please make your offer in regard to

08:37:26   10   Plaintiff, please, Ms. Henry.

08:37:27   11           MS. HENRY:     Your Honor, Plaintiff offers -- and

08:37:30   12   I'll begin with the PTX numbers to try to make it a little

08:37:33   13   bit easier for the court reporter.        PTX-1, PTX-2, PTX-3,

08:37:40   14   PTX-15, PTX-16, PTX-26, PTX-30, PTX-95, PTX -- PTX-100_EN,

08:37:54   15   PTX-103, PTX-116, PTX-117, PTX-118, PTX-119, PTX-120,

08:38:07   16   PTX-122, PTX-123, PTX-124, PTX-126, PTX-129, PTX-131,

08:38:20   17   PTX-132, PTX-134, PTX-135, PTX-140, PTX-142, PTX-143,

08:38:35   18   PTX-144, PTX-159, PTX-160, PTX-163, PTX-168, PTX-270,

08:38:48   19   PTX-508, PTX-524, PTX-650, PTX-686, PTX-690, PTX-691,

08:39:02   20   PTX-692, PTX-694, PTX-701, PTX-702, PTX-703, PTX-714.

08:39:16   21           The remainder that I will read are DTX numbers.

08:39:20   22   DTX-634, DTX-664, DTX-681, DTX-733, DTX-741, DTX-750,

08:39:36   23   DTX-780, DTX-792, DTX-892, DTX-893, DTX-895, DTX-896,

08:39:51   24   DTX-902, DTX-903, DTX-912, DTX-960, DTX-973, DTX-981,

08:40:07   25   DTX-982, DTX-983, DTX-989, DTX-993, DTX-995, DTX-997,
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 4 of 119 PageID #: 15459
                                                                                       429



08:40:22    1   DTX-998, DTX-999, DTX-1045, DTX-1046, DTX-1047, DTX-1048,

08:40:37    2   DTX-1049, DTX-1050, and DTX-1208.

08:40:45    3              THE COURT:   Any objection from Defendants to that

08:40:48    4   rendition by Plaintiff?

08:40:50    5              MR. DANIEL CHO:   No, Your Honor.

08:40:51    6              THE COURT:   Do Defendants have a similar rendition

08:40:54    7   to offer?

08:40:55    8              MR. DANIEL CHO:   Good morning, Your Honor.

08:40:56    9              The Defendants offer DTX-633 into evidence.

08:41:00   10              THE COURT:   Any objection from Plaintiff?

08:41:02   11              MS. HENRY:   No, Your Honor.

08:41:03   12              THE COURT:   Does that complete the offer from both

08:41:06   13   sides?

08:41:06   14              MS. HENRY:   It does.

08:41:08   15              MR. DANIEL CHO:   Yes, sir.

08:41:09   16              THE COURT:   All right.    Then those exhibits are

08:41:11   17   deemed admitted exhibits and are no longer deemed

08:41:18   18   pre-admitted, per the Court's practice.

08:41:20   19              All right.   Plaintiff, I understand it's your

08:41:22   20   intention to call your damages expert next; is that

08:41:25   21   correct?

08:41:25   22              MS. HENRY:   That's correct, Your Honor.

08:41:26   23              THE COURT:   Are you prepared to go forward?

08:41:27   24              MS. HENRY:   We are, Your Honor.

08:41:28   25              THE COURT:   All right.    Is there anything the
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 5 of 119 PageID #: 15460
                                                                                       430



08:41:30    1   Court needs to hear from either party -- either side before

08:41:33    2   I bring in the jury?

08:41:35    3           MS. HENRY:     Not to my knowledge, Your Honor.

08:41:38    4           MR. HASLAM:     No, Your Honor.

08:41:39    5           THE COURT:     Okay.    We have, I understand, a

08:41:43    6   witness early in Defendants' case-in-chief that will need

08:41:47    7   an interpreter.     It's my intention to have the interpreter

08:41:50    8   sworn during a recess outside the presence of the jury, but

08:41:53    9   we'll get that done on the record.

08:41:55   10           And any other accommodations we can finish with

08:41:58   11   regard to the interpretation of that witness's testimony

08:42:05   12   either during a recess or at another break.

08:42:07   13           All right.     Let's bring in the jury, please.

08:42:58   14           COURT SECURITY OFFICER:        All rise.

08:43:00   15           (Jury in.)

08:43:01   16           THE COURT:     Good morning, ladies and gentlemen.

08:43:11   17   Welcome back.     Please have a seat.

08:43:13   18           When we finished for the day yesterday, Mr. Thomas

08:43:22   19   Credelle, the Plaintiff's technical expert, had finished

08:43:25   20   testifying.

08:43:25   21           We'll now proceed with the next witness by the

08:43:30   22   Plaintiffs as a part of their case-in-chief.

08:43:32   23           Plaintiff, call your next witness.

08:43:34   24           MS. HENRY:     Plaintiff calls Mr. Stephen Dell.

08:43:42   25           THE COURT:     All right.     If you'll come forward and
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 6 of 119 PageID #: 15461
                                                                                       431



08:43:44    1   be sworn, please, Mr. Dell.

08:43:51    2            (Witness sworn.)

08:43:52    3            THE COURT:    Please come around, sir, have a seat

08:44:04    4   on the witness stand.

08:44:05    5            All right.    Ms. Henry, you may proceed with the

08:44:23    6   direct examination of the witness when you're ready.

08:44:25    7            MS. HENRY:    Thank you, Your Honor.

08:44:25    8                STEPHEN DELL, PLAINTIFF'S WITNESS, SWORN

08:44:25    9                           DIRECT EXAMINATION

08:44:25   10   BY MS. HENRY:

08:44:26   11   Q.   Good morning, my name is Claire Henry, and I am law

08:44:29   12   partners with Mr. Ward and Ms. Fair.

08:44:33   13            Mr. Dell, please introduce yourself.

08:44:34   14   A.   Hi, my name is Stephen Dell.

08:44:36   15   Q.   Can you tell us a little bit about yourself.           Where do

08:44:39   16   you live?

08:44:39   17   A.   I live in Houston, Texas, actually a suburb just north

08:44:42   18   of Houston called Willis.

08:44:42   19   Q.   And do you have a family?

08:44:43   20   A.   I do.    Married, going on 20 years.      I have two

08:44:48   21   children, two boys, ages 13 and 14.

08:44:52   22   Q.   And what do you do for a living?

08:44:55   23   A.   So I'm the president and founder of a company called

08:45:00   24   NOVUM Consulting Group.      We provide financial consulting

08:45:03   25   and valuation advisory services to corporate clients, both
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 7 of 119 PageID #: 15462
                                                                                       432



08:45:06    1   privately held and publicly held companies, with respect to

08:45:10    2   their intellectual property assets and other business

08:45:12    3   matters.

08:45:13    4   Q.   Why are you here to testify today?

08:45:16    5   A.   So I've been retained to provide my opinion with

08:45:19    6   respect to the reasonable royalty damages owed to Solas as

08:45:23    7   a result of Samsung's infringement.

08:45:24    8   Q.   Did you prepare a set of slides to help walk us through

08:45:27    9   your analysis today?

08:45:28   10   A.   Yes, I did.

08:45:29   11              MS. HENRY:   Mr. Wietholter, could we get -- please

08:45:32   12   get Mr. Dell's slides?

08:45:34   13   Q.   (By Ms. Henry)     Mr. Dell, can you briefly explain your

08:45:37   14   educational background.      Where did you go to college?

08:45:39   15   A.   I went to the University of Texas at Austin.           Graduated

08:45:43   16   with a degree in economics with an emphasis in finance.

08:45:46   17   Q.   And do you have any certifications that are relevant to

08:45:49   18   your testimony today?

08:45:50   19   A.   I do.   I am a certified valuation analyst.

08:45:53   20   Q.   What's a certified valuation analyst?

08:45:56   21   A.   Similar to a Certified Public Accountant.          In the

08:46:00   22   accounting world where they're provided a certification

08:46:02   23   that attests to your preparing of taxes for the IRS, a

08:46:07   24   certified valuation analyst provides me the ability to

08:46:11   25   provide a certified opinion of value, both in litigation
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 8 of 119 PageID #: 15463
                                                                                       433



08:46:14    1   context, such as this, but also business valuations in

08:46:16    2   other matters.

08:46:17    3   Q.   And how long have you been working in the area of

08:46:21    4   patent valuation and damages?

08:46:23    5   A.   It will be 20 years this year.

08:46:25    6   Q.   Have you received any recognition for that work?

08:46:28    7   A.   I have.   I've been recognized by Intellectual Asset

08:46:35    8   Management for my work in this field and been recognized as

08:46:38    9   one of the leading economic and patent damages experts in

08:46:41   10   the world.

08:46:41   11   Q.   Is all of the work you do for litigation like this

08:46:44   12   case?

08:46:45   13   A.   No, it's not.

08:46:46   14   Q.   Tell us a little bit about your real-world experience.

08:46:49   15   A.   So, as I mentioned, my firm also does advisory work.

08:46:53   16   So we are retained to provide opinions of value, as well as

08:46:57   17   assist in the licensing of intellectual property assets

08:47:02   18   both in licensing as well as receiving or outbound

08:47:05   19   licensing.

08:47:06   20   Q.   So have you ever negotiated licenses out in the real

08:47:08   21   world?

08:47:08   22   A.   I have, yes.

08:47:09   23   Q.   Mr. Dell, are you being compensated for the time that

08:47:14   24   you spent forming your opinions?

08:47:15   25   A.   Yes, I am.
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 9 of 119 PageID #: 15464
                                                                                       434



08:47:16    1   Q.   And what's your hourly rate?

08:47:18    2   A.   $475 per hour.

08:47:20    3   Q.   And is that rate or your payment at all dependent on

08:47:24    4   the outcome of this case?

08:47:25    5   A.   Absolutely not.

08:47:27    6               MS. HENRY:    Your Honor, I tender Mr. Dell as an

08:47:29    7   expert in the area of patent damages and valuation.

08:47:31    8               THE COURT:    Is there objection?

08:47:33    9               MR. HASLAM:    No objection.

08:47:34   10               THE COURT:    Without objection, this witness will

08:47:37   11   be recognized by the Court as an expert in those designated

08:47:40   12   fields.

08:47:40   13               Please continue.

08:47:44   14   Q.   (By Ms. Henry)       Mr. Dell, before we get started, can

08:47:46   15   you please give us an overview of the types of information

08:47:48   16   that you considered in forming your damages opinion?

08:47:52   17   A.   Yes.    We reviewed a variety of information, starting

08:47:56   18   with the patents that we've been discussing over the last

08:47:58   19   several days.     I've also had discussions with Solas

08:48:02   20   representatives, including Mr. Padian, as well as

08:48:06   21   Mr. Shaikh, who we've heard from, as well as Mr. Credelle,

08:48:09   22   with respect to an understanding of the technology.

08:48:12   23               I've also reviewed thousands and thousands of

08:48:15   24   pages of documents, both from Solas, as well as from

08:48:19   25   Samsung, that have been produced in this matter.
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 10 of 119 PageID #: 15465
                                                                                     435



08:48:22    1            I've reviewed license agreements as part of those

08:48:25    2   documents.

08:48:26    3            I've also reviewed the deposition testimony of

08:48:30    4   some of the witness that you've heard from, as well as

08:48:32    5   others, and reviewed the experts' reports from both sides,

08:48:38    6   in addition to the legal filings that have also been made

08:48:40    7   in the case.

08:48:41    8   Q.   You mentioned you reviewed thousands of pages of

08:48:43    9   documents.     Do you have any estimate of how many documents

08:48:46   10   you reviewed or how many pages of documents?

08:48:48   11   A.   Best -- it will be well over 10,000 pages.

08:48:52   12   Q.   And how many hours would you say that you and your team

08:48:55   13   spent forming your damages opinion in this case?

08:48:57   14   A.   I know me personally, I've spent between 250 and 300

08:49:04   15   hours, personally.

08:49:05   16   Q.   So after reviewing all those documents and after

08:49:07   17   spending all of those hours, were you ultimately able to

08:49:10   18   come to an opinion on what you believe the damages are that

08:49:15   19   Samsung owes Solas for its infringement of the patents in

08:49:18   20   this case?

08:49:19   21   A.   Yes, ma'am, I was.

08:49:20   22   Q.   And what is that opinion?

08:49:22   23   A.   So as shown on the slide, my opinion is that damages

08:49:27   24   for the '311 patent are 35.4 million.         Damages for the '450

08:49:33   25   patent are 25.8 million.      And damages for the '338 patent
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 11 of 119 PageID #: 15466
                                                                                     436



08:49:37    1   are 27.3 million for a total reasonable royalty damages of

08:49:42    2   88.6 million, roughly.

08:49:45    3   Q.   That's a whole lot of money.

08:49:46    4   A.   Yes, it is.

08:49:47    5   Q.   Why is that number so high?

08:49:48    6   A.   Because Samsung has made extensive use of the

08:49:54    7   patents-at-issue, and sold a lot of products that make use

08:49:57    8   of those inventions.

08:49:58    9   Q.   Mr. Dell, do you understand -- do you have an

08:49:59   10   understanding of whether or not Samsung continues to

08:50:03   11   infringe at least the '311 patent?

08:50:04   12   A.   Yes, that's my understanding.

08:50:05   13   Q.   And do these damages numbers we see on the screen take

08:50:08   14   into account any future use or infringement by Samsung of

08:50:13   15   these patents?

08:50:13   16   A.   No, they do not.

08:50:14   17   Q.   So if Samsung continues to infringe beyond the date of

08:50:18   18   this trial, is it your opinion that they should also pay

08:50:21   19   for that use of the patents?

08:50:22   20   A.   Yes, that's correct.

08:50:23   21   Q.   Mr. Dell, how did you start your damages analysis in

08:50:29   22   this case?

08:50:29   23   A.   Well, we start with the law and what the law guides in

08:50:34   24   determining a calculation of damages.

08:50:35   25            As shown on the screen, this is the patent damages
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 12 of 119 PageID #: 15467
                                                                                     437



08:50:39    1   statute, which indicates that damages shall be adequate to

08:50:42    2   compensate for the infringement, but in no event less than

08:50:46    3   a reasonable royalty for the use made of the invention by

08:50:50    4   the infringer.

08:50:51    5   Q.   I see that you've underlined in red that language, for

08:50:56    6   the use made of the invention by the infringer.            Why did

08:51:00    7   you do that?

08:51:01    8   A.   Because understanding the value is also understanding

08:51:03    9   the use and the benefits attributed to that use.            So the

08:51:06   10   extent of use is a very important aspect of tackling patent

08:51:10   11   damages.

08:51:10   12   Q.   And the patent damages statute always mentions a

08:51:16   13   reasonable royalty.     What is a royalty?

08:51:17   14   A.   As we've heard over the past couple days, patents are

08:51:21   15   property.    That's an analogy I often -- when I explain to

08:51:24   16   my friends what I do for a living, it's similar to you

08:51:27   17   would rent an apartment or you would rent a house.            You

08:51:30   18   have a rental agreement or a lease agreement, and you pay

08:51:33   19   for rights to use that property, such as rent.

08:51:37   20              And with patents, it's very similar, in that

08:51:40   21   patents are property.      You pay for rights to use that

08:51:42   22   property, and companies enter into what are called a

08:51:47   23   license agreement.     And in doing so, they pay royalties or

08:51:49   24   rent for rights to use that property.

08:51:51   25   Q.   And is there a formula that damages experts use in
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 13 of 119 PageID #: 15468
                                                                                     438



08:51:55    1   order to determine reasonable royalties?

08:51:58    2   A.   Yes, there is.

08:51:59    3   Q.   Is that the formula that we see on Slide 7?

08:52:02    4   A.   Yes, it is.   It's the calculation of the royalty base

08:52:05    5   or the extent of use times a royalty rate, which

08:52:09    6   multiplying those two together gives you the royalty

08:52:12    7   damages.

08:52:12    8   Q.   Can you please explain for us at a high level what is a

08:52:16    9   royalty base?

08:52:17   10   A.   Well, as I indicated a moment ago, the royalty base is

08:52:21   11   the extent of use or the sales of the products that make

08:52:25   12   use of the invention of the patents.

08:52:26   13   Q.   And, again, at a high level, what is a royalty rate?             I

08:52:29   14   think you talked about this a little bit.

08:52:31   15   A.   So the royalty rate, as I indicated, is the payment for

08:52:35   16   rights to use that property.

08:52:36   17   Q.   Let's start with the royalty base.

08:52:39   18              What does the law tell you you have to consider

08:52:46   19   when determining the appropriate royalty base in a case

08:52:48   20   like this?

08:52:49   21   A.   We heard a little bit about this yesterday from

08:52:52   22   Mr. Credelle, but the first step is identification of

08:52:54   23   what's called the smallest salable patent practicing unit.

08:52:58   24   Q.   Still a mouthful today.      What does it mean?

08:53:01   25   A.   Generally, it is the identification of the smallest
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 14 of 119 PageID #: 15469
                                                                                     439



08:53:06    1   product or component that is sold or salable that makes use

08:53:10    2   of the claims of the invention.

08:53:12    3   Q.   How do you go about determining what the smallest

08:53:19    4   salable patent practicing unit was for this case?

08:53:20    5   A.   Well, given there are some technical aspects to it, I

08:53:24    6   had discussions with Mr. Credelle.

08:53:25    7   Q.   And after your discussions with Mr. Credelle, did he

08:53:32    8   tell you what he believes, from a technical standpoint, is

08:53:36    9   the smallest salable patent practicing unit?

08:53:37   10   A.   Yes, he did.

08:53:38   11   Q.   And what is that?

08:53:38   12   A.   It is the OLED display module.

08:53:42   13   Q.   And we see a graphic here.      What is this -- what is

08:53:45   14   this graphic depicting?

08:53:47   15   A.   It's showing the OLED display module itself, separate

08:53:50   16   and apart from the overall phone or accused product.

08:53:54   17   Q.   Did Mr. Credelle determine that the OLED display module

08:53:58   18   was the smallest salable patent practicing unit for all

08:54:02   19   three of the patents?

08:54:03   20   A.   Yes, he did.

08:54:04   21   Q.   Are you aware that Samsung says that you should have

08:54:09   22   used something else --

08:54:12   23   A.   Yes.

08:54:12   24   Q.   -- as the smallest salable patent practicing unit?

08:54:14   25   A.   Yes, I am.
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 15 of 119 PageID #: 15470
                                                                                     440



08:54:15    1   Q.   Do you agree with that?

08:54:16    2   A.   I do not.

08:54:16    3   Q.   Did you review Samsung's documents to determine what

08:54:25    4   Samsung Display sells to Samsung Electronics to go into

08:54:28    5   their phones that are accused of infringement?

08:54:29    6   A.   Yes, I did.

08:54:30    7   Q.   Can you please briefly remind us again what exactly is

08:54:37    8   the relationship between the various Samsung entities in

08:54:41    9   this case?

08:54:41   10   A.   Sure.

08:54:43   11             Samsung Display manufactures the OLED display,

08:54:48   12   sells that display to Samsung Electronics, who incorporates

08:54:54   13   the display into their mobile phones or accused products,

08:54:57   14   which then sells -- Samsung Electronics sells those

08:55:03   15   products into Samsung America's for sales into the United

08:55:07   16   States.

08:55:07   17   Q.   So did I understand that Samsung Display sells the

08:55:11   18   whole OLED display module to Samsung Electronics; is that

08:55:13   19   right?

08:55:13   20   A.   That's correct.

08:55:14   21   Q.   And did you see any testimony from Samsung's witnesses

08:55:22   22   talking about the OLED display module?

08:55:26   23   A.   I did, yes.

08:55:26   24   Q.   Is this some of that testimony from Mr. Kwak?

08:55:30   25   A.   Yes, it is.   Mr. Kwak, is, as I understand it, is a
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 16 of 119 PageID #: 15471
                                                                                     441



08:55:36    1   vice president at Samsung Display.         And this is his -- and

08:55:38    2   when asked a question about the Y-OCTA, which I understand

08:55:41    3   to be the flexible metal mesh sensor at issue in this case,

08:55:46    4   his explanation of how Samsung incorporates the metal mesh

08:55:52    5   sensor into the AMOLED panel all the way up through the

08:55:57    6   touch sensor panel itself, so as a wholly integrated unit.

08:56:00    7   Q.   And I apologize, I think I mispronounced Mr. Kwak's

08:56:05    8   name earlier.     Thank you very much for correcting me.

08:56:07    9               So this term "wholly integrated," that's not a

08:56:10   10   term you came up with, that's a term that comes from

08:56:13   11   Samsung's witnesses?

08:56:13   12   A.   Yes.

08:56:14   13   Q.   Did you also look at what Samsung uses as the royalty

08:56:23   14   base or the smallest salable patent practicing unit in OLED

08:56:27   15   licenses that it enters into with other companies in the

08:56:31   16   real world?

08:56:32   17   A.   Yes.    In fact, as I mentioned, I've reviewed several

08:56:36   18   license agreements, one of which is a license agreement

08:56:38   19   with Samsung.     And in that license agreement, specifically

08:56:41   20   for OLED technology, Samsung itself used the OLED display

08:56:47   21   module as the royalty base for which they agreed to pay

08:56:50   22   royalty -- royalties on.

08:56:51   23   Q.   And is this license agreement PTX-509?

08:56:55   24   A.   Yes.

08:56:55   25   Q.   How do you know that the licenses in this Universal
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 17 of 119 PageID #: 15472
                                                                                     442



08:57:04    1   Display, or UDC, license and Samsung are OLED patents?

08:57:08    2   A.   Well, I talked with Mr. Credelle about it, but the type

08:57:10    3   of agreement itself is OLED patent license.

08:57:12    4   Q.   And does this agreement further describe what they

08:57:16    5   meant by OLED display module?

08:57:20    6   A.   Yes, it further defines it, that's correct.

08:57:23    7   Q.   Is that what we see in Section 1.5 in PTX-509?

08:57:29    8   A.   Yes, ma'am, it is.

08:57:30    9   Q.   Can you tell us, at a high level, what they include in

08:57:35   10   the OLED display module in the UDC license?

08:57:38   11   A.   So as shown on the screen, two separate aspects of the

08:57:42   12   OLED display module are identified in the highlighted

08:57:45   13   colors, but the first being the glass substrate, as well as

08:57:49   14   filters and polarizers and other elements of the OLED

08:57:53   15   display module, as well as the driving circuitry,

08:57:56   16   controllers, and other components or guts, if you will, I

08:58:00   17   guess, of the OLED display module all incorporated into

08:58:04   18   that wholly integrated unit.

08:58:05   19   Q.   So when Samsung is negotiating licenses in a real world

08:58:11   20   to OLED patents, they're not just relying on the OLED panel

08:58:18   21   as the royalty base?

08:58:19   22   A.   That's correct.    It's incorporating the entire module.

08:58:27   23   Q.   Mr. Dell, how did you use the OLED display module now

08:58:31   24   that we know that it's the smallest salable patent

08:58:34   25   practicing unit to determine what the royalty base is in
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 18 of 119 PageID #: 15473
                                                                                     443



08:58:37    1   this case?

08:58:37    2   A.   So the next step was analyzing, as we mentioned,

08:58:41    3   several documents that were produced by Samsung, but

08:58:44    4   analyzing confidential sales information from Samsung with

08:58:47    5   respect to the sales of OLED display modules in the United

08:58:47    6   States.

08:58:54    7   Q.   And you said you relied on underlying Samsung

08:58:57    8   documents.   Are those documents PTX-746 and PTX-747?

08:59:01    9   A.   Yes, ma'am, they are.

08:59:03   10             MS. HENRY:    And, Your Honor, I'll note that while

08:59:04   11   the parties have an agreement that what's on the slide is

08:59:07   12   public, but the exhibits themselves we would ask be entered

08:59:10   13   into the record under seal.

08:59:12   14             THE COURT:    Without objection, that's so noted.

08:59:16   15             MR. HASLAM:    No objection.

08:59:17   16             THE COURT:    You have no -- thank you.

08:59:19   17             MS. HENRY:    Thank you, Your Honor.

08:59:20   18   Q.   (By Ms. Henry)     Mr. Dell, what were you able to

08:59:22   19   determine for the number of infringing OLED -- OLED display

08:59:31   20   modules for the '311 patent?

08:59:32   21   A.   Based on my analysis for the '311 patent, we calculated

08:59:35   22   40,864,459 OLED display modules sold into the United

08:59:43   23   States.

08:59:43   24   Q.   And how about for the '338 patent?

08:59:45   25   A.   For the '338 patent, we calculated 84,788,447 OLED
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 19 of 119 PageID #: 15474
                                                                                     444



08:59:52    1   display modules sold in the United States.

08:59:53    2   Q.   And what about the '450 patent?

08:59:55    3   A.   For the '450 patent, we've calculated 80,453,559 OLED

09:00:04    4   display modules in the United States.

09:00:05    5   Q.   What was the next step in your royalty base analysis?

09:00:09    6   A.   The next step was determining the revenues attributed

09:00:13    7   to the sales of those specific OLED display modules.

09:00:16    8   Q.   How did you go about doing that?

09:00:18    9   A.   So analyzing, again, Samsung confidential information,

09:00:21   10   I determined, based on that data, that the average price of

09:00:27   11   the OLED display modules for the '311 patent was $87.10;

09:00:32   12   for the '338 patent, the average OLED display module was

09:00:37   13   $65.86; and for the '450 patent, that the average price of

09:00:41   14   the OLED display module was $65.99.

09:00:44   15   Q.   Mr. Dell, did you see documents from Samsung suggesting

09:00:49   16   that Samsung Display sells OLED display modules for a

09:00:55   17   higher price to other companies that aren't Samsung

09:00:59   18   companies and even to consumers?

09:01:01   19   A.   Yes, I did.

09:01:02   20   Q.   Why didn't you rely on those higher prices?          Why did

09:01:06   21   you use the lower price that Samsung Display sells the

09:01:10   22   modules to Samsung Electronics?

09:01:12   23   A.   Because this is based on the data that Samsung produced

09:01:15   24   with respect to the accused products here.

09:01:16   25   Q.   After you did this analysis, after you calculated the
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 20 of 119 PageID #: 15475
                                                                                     445



09:01:20    1   number of OLED modules sold and the average price, how did

09:01:24    2   you use that to determine the total revenue of OLED display

09:01:30    3   modules?

09:01:30    4   A.   The next step was a little bit simpler, but it was just

09:01:33    5   multiplying those two numbers together.

09:01:35    6   Q.   And after you multiplied those numbers together, what

09:01:38    7   did you get as the total revenue for the OLED display

09:01:40    8   modules for the '311 patent?

09:01:41    9   A.   For the '311 patent, the total revenues were

09:01:52   10   $3,541,204,565.

09:01:53   11   Q.   Did you say 3 billion with a B?

09:01:56   12   A.   Yes, ma'am, I did.

09:01:57   13   Q.   Hows about for the '338 patent?

09:01:58   14   A.   For the '338 patent the total revenues were

09:02:06   15   $5,465,299,346.

09:02:07   16   Q.   And what about for the '450 patent?

09:02:11   17   A.   For the '450 patent, the total revenues were

09:02:19   18   $5,164,983,847.

09:02:20   19   Q.   Are these revenue numbers from OLED display modules

09:02:26   20   what you used as the royalty base in your analysis?

09:02:29   21   A.   Yes, ma'am, that's correct.

09:02:30   22   Q.   So now we have the royalty base.        Is it okay if we talk

09:02:33   23   about the royalty rate?

09:02:35   24   A.   Yes.

09:02:35   25   Q.   How do you determine what the appropriate royalty rate
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 21 of 119 PageID #: 15476
                                                                                     446



09:02:39    1   is in a case like this?

09:02:40    2   A.   Well, once again we look to the law.         And there's a set

09:02:44    3   of factors that are -- damages experts such as myself use

09:02:48    4   when determining reasonable royalty rates.           These factors

09:02:52    5   are known as the Georgia-Pacific factors.

09:02:53    6   Q.   Did you create this set of factors?

09:02:55    7   A.   No, I did not.

09:02:56    8   Q.   Where did they come from?

09:02:57    9   A.   They come from a case called the Georgia-Pacific case,

09:03:01   10   as we refer to it.

09:03:02   11   Q.   And it looks like here we've -- you've divided them

09:03:06   12   into three categories.      Why did you do that?

09:03:08   13   A.   Generally speaking, the factors -- each individual

09:03:12   14   factor, there are some similarities with respect to the --

09:03:16   15   what they relate to, so economic factors, there's licensing

09:03:20   16   factors, as I mentioned, as well as technical factors.

09:03:23   17   Q.   It looks like to me, from this slide, that Factor 15 is

09:03:28   18   sort of sitting off all by itself.         Why is that?

09:03:31   19   A.   Well, Factor 15 is the hypothetical negotiation, which

09:03:34   20   really looks at all of those factors sort of all together,

09:03:40   21   if you will.

09:03:40   22   Q.   What is a hypothetical negotiation?

09:03:42   23   A.   Well, the hypothetical negotiation is a recreation of a

09:03:50   24   negotiation that obviously didn't occur, but it's between a

09:03:52   25   patent owner and a patent user or an infringer at the
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 22 of 119 PageID #: 15477
                                                                                     447



09:03:56    1   date -- at the time of first infringement.

09:03:58    2   Q.   Are there a set of assumptions or what we might call

09:04:04    3   ground rules that you have to take into account for this

09:04:07    4   hypothetical negotiation?

09:04:07    5   A.   Yes, there are.

09:04:08    6   Q.   What are those rules?

09:04:09    7   A.   Well, because it's a recreation, the parties would

09:04:15    8   acknowledge that the patents are valid and infringed.             As

09:04:18    9   part of that, Samsung, as the patent user, would

09:04:25   10   acknowledge that its patents infringe and that they must

09:04:28   11   pay for rights to use those technology; therefore, they

09:04:33   12   must enter into a license.

09:04:34   13               And because of that construct, the parties would

09:04:36   14   willingly negotiate, and we would have what we call the

09:04:39   15   cards -- cards dealt face up or all cards on the table,

09:04:42   16   fairly similar to what you may recall Mr. Ward in his

09:04:46   17   opening statements with this crystal ball kind of concept.

09:04:49   18   Q.   That means everyone knows what's going to happen in the

09:04:51   19   future?

09:04:52   20   A.   Yes.

09:04:53   21   Q.   Is this a license -- is this a negotiation that

09:04:55   22   actually happened?

09:04:57   23   A.   No, it is not.

09:04:58   24   Q.   Is it your opinion that there would have been a single

09:05:04   25   hypothetical negotiation for all three of the patents in
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 23 of 119 PageID #: 15478
                                                                                     448



09:05:07    1   this case?

09:05:07    2   A.   No.

09:05:08    3   Q.   Why not?

09:05:09    4   A.   Well, as we've heard, again, over the last couple of

09:05:13    5   days, the patents were previously owned by Casio on one

09:05:17    6   hand and Atmel on the other.

09:05:18    7   Q.   So did you determine that there would be two separate

09:05:22    8   hypothetical negotiations?

09:05:23    9   A.   Yes.

09:05:23   10   Q.   Let's talk first, please, about the '311 patent

09:05:32   11   hypothetical negotiation.

09:05:32   12               When does that hypothetical negotiation occur?

09:05:34   13   A.   In April of 2017.

09:05:36   14   Q.   And how did you get that date?

09:05:38   15   A.   That's based on the date of first infringement.

09:05:41   16   Q.   And who are the parties sitting down at this

09:05:44   17   negotiation table?

09:05:45   18   A.   At that time, it would have been Atmel as the patent

09:05:49   19   owner and Samsung as the patent user or infringer.

09:05:52   20   Q.   Can you help us understand, if Solas is the Plaintiff

09:05:56   21   in this case and they're the owner of the patent, why is it

09:05:59   22   Atmel that's sitting at the negotiation table?

09:06:02   23   A.   Because in April of 2017, Atmel had not yet sold the

09:06:08   24   patents, so they still owned them at that time.

09:06:09   25   Q.   What do you consider to help you understand and
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 24 of 119 PageID #: 15479
                                                                                     449



09:06:15    1   determine what the parties would have negotiated as a

09:06:18    2   royalty rate in April of 2017?

09:06:22    3   A.   Well, again, we go back to the Georgia-Pacific factors.

09:06:26    4   Q.   Now, this slide looks a little different than the one

09:06:29    5   that you used earlier for the Georgia-Pacific factors.             Why

09:06:32    6   is that?

09:06:32    7   A.   This is more of a summary of those factors, as well as

09:06:36    8   in their categories of the technical benefits factors,

09:06:40    9   economic factors, and licensing factors.

09:06:42   10   Q.   Where did you start in your analysis?

09:06:44   11   A.   So I started with the technical benefits.

09:06:47   12   Q.   How did you determine what the technical benefits were

09:06:51   13   for the '311 patent?

09:06:52   14   A.   Well, it gets a little bit outside of my area of

09:06:56   15   expertise, so I discussed that with Mr. Credelle.

09:06:58   16   Q.   And can you just remind us, at a high level, what is

09:07:04   17   the technology in the '311 patent?

09:07:07   18   A.   It is a flexible metal mesh touch sensor that's

09:07:10   19   configured to wrap around one or more edges of a display.

09:07:13   20   Q.   So that's what we've been calling the touch sensor

09:07:16   21   patent?

09:07:17   22   A.   Yes.

09:07:17   23   Q.   After your discussions with Mr. Credelle, what did he

09:07:21   24   tell you what were technical benefits of the '311 patent?

09:07:23   25   A.   And I believe he testified to this yesterday, as well,
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 25 of 119 PageID #: 15480
                                                                                     450



09:07:27    1   but the benefits of the '311 patent are they provide a less

09:07:32    2   resistive sensor with better touch response.           Importantly,

09:07:37    3   they are lower cost.     They're more flexible, provide

09:07:42    4   greater surface area for touch, which also has some design

09:07:45    5   benefits of providing a slim or no border.           And then,

09:07:48    6   additionally, as I just mentioned, new form factors or new

09:07:52    7   designs that are enabled by that technology.

09:07:54    8   Q.   You said lower costs.     Does that end up being an

09:07:58    9   important part of your damages analysis for the '311

09:08:00   10   patent?

09:08:00   11   A.   Yes, it does, a very important part.

09:08:03   12             MS. HENRY:   Your Honor, at this time, we're going

09:08:05   13   to begin to get into confidential information.            I ask the

09:08:09   14   courtroom be sealed.

09:08:09   15             THE COURT:   All right.     Based on counsel's

09:08:12   16   request, I'll order the courtroom sealed.

09:08:14   17             Those present who are not subject to the

09:08:16   18   protective order that's been entered in this case should

09:08:19   19   excuse themselves and remain outside the courtroom until

09:08:21   20   it's reopened and unsealed.

09:08:23   21             (Courtroom sealed.)

09:08:23   22             (This portion of the transcript is sealed

09:08:23   23             and filed under separate cover as

09:08:23   24             Sealed Portion No. 8.)

09:44:52   25             (Courtroom unsealed.)
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 26 of 119 PageID #: 15481
                                                                                     451



09:44:53    1              MS. HENRY:   Thank you, Your Honor.

09:44:54    2              THE COURT:   Please proceed.

09:44:54    3              MS. HENRY:   Thank you, Your Honor.

09:44:55    4   Q.   (By Ms. Henry)     Mr. Dell, before we unsealed the

09:44:57    5   courtroom, you talked, at a high level, about economic

09:45:00    6   factors.

09:45:01    7              How did you use the economic factors to help you

09:45:05    8   determine what the appropriate royalty rate is for the '450

09:45:09    9   and '338 patents?

09:45:10   10   A.   Again, similarly to the analysis for the '311 patent,

09:45:16   11   is looking at the relative bargaining positions, taking

09:45:20   12   into account Samsung's business risks, its manufacturing

09:45:23   13   capabilities, its brand name, and ultimately it's my

09:45:28   14   opinion based on the considerations of Casio at the time,

09:45:30   15   as well as Samsung at the time, that the parties would

09:45:33   16   agree to negotiate between the range of .35 and 7 --

09:45:37   17   sorry -- .35 percent and .7 percent.

09:45:41   18   Q.   And what did you determine the parties would have

09:45:44   19   agreed to within that range as the appropriate royalty rate

09:45:47   20   for each of those patents?

09:45:48   21   A.   It was my opinion that the appropriate royalty rate is

09:45:51   22   .5 percent for the '450 patent, as well as .5 percent for

09:45:56   23   the '338 patent.

09:45:56   24   Q.   Mr. Dell, did you also look at some other license

09:46:03   25   agreements between UDC and other companies for UDC's OLED
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 27 of 119 PageID #: 15482
                                                                                     452



09:46:07    1   patents?

09:46:07    2   A.   Yes, I did.

09:46:08    3   Q.   Is PTX-744 one of those agreements?

09:46:13    4   A.   Yes, it is.

09:46:14    5   Q.   What company is PTX-744 with?

09:46:17    6   A.   With Konica Minolta.

09:46:27    7   Q.   I apologize.    That was a poorly worded question.

09:46:27    8              Who are the parties to this agreement?

09:46:28    9   A.   Well, the parties are Universal Display is the

09:46:32   10   licensor, as we've heard, and Konica Minolta is the

09:46:35   11   licensee.

09:46:35   12   Q.   And what were the royalty rates that Konica Minolta

09:46:38   13   agreed to pay UDC for UDC's patents?

09:46:42   14   A.   They agreed to pay royalty rates ranging from

09:46:47   15   2.3 percent up to 3 percent, based upon the amount of sales

09:46:48   16   or revenues, anywhere from a hundred to over $500 million

09:46:52   17   in revenues, as a part of that license.

09:46:53   18   Q.   And did you see even another UDC license agreement with

09:46:57   19   another company?

09:46:58   20   A.   Yes, I did.

09:46:58   21   Q.   Is PTX-743 that license agreement?

09:47:05   22   A.   Yes, it is.    This is a 2011 license agreement between

09:47:10   23   Universal Display and a company, Pioneer Corporation.

09:47:14   24   Q.   And similar to the Konica Minolta and the Samsung/UDC

09:47:20   25   agreements that we've talked about, was this also a license
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 28 of 119 PageID #: 15483
                                                                                     453



09:47:22    1   to UDC's OLED patents?

09:47:25    2   A.   Yes, it was, that's my understanding.

09:47:27    3   Q.   And what was the royalty rate that Pioneer agreed to

09:47:31    4   pay for the UDC OLED patents?

09:47:34    5   A.   They agreed to pay 3 percent, and then in some

09:47:37    6   situations 4 percent.

09:47:38    7   Q.   Mr. Dell, you've got licenses where companies are

09:47:44    8   agreeing to pay 3 and 4 percent as a royalty rate for OLED

09:47:50    9   patents.   Why is your license rate only .5 percent for the

09:47:54   10   OLED patents at issue in this case?

09:47:55   11   A.   Because we have direct evidence or contemporaneous

09:48:00   12   business documents which indicate what Samsung has been

09:48:03   13   willing to pay for rights to use comparable technologies.

09:48:06   14   So I've relied upon that directly.

09:48:08   15   Q.   So you relied on the lower rate because you thought

09:48:11   16   that's what was required by the documents; is that right?

09:48:13   17   A.   I don't know that I would say it that way, as much as

09:48:18   18   it shows what Samsung has been willing to pay in actual

09:48:21   19   business transactions and how it's applied those rates in

09:48:24   20   the real world.

09:48:24   21   Q.   What is your opinion of the appropriate amount of

09:48:28   22   damages that Samsung owes Solas for its infringement of the

09:48:35   23   '450 patent?

09:48:35   24   A.   It's my opinion applying my reasonable royalty rate

09:48:41   25   opinion of .5 percent to the $5.16 billion in OLED display
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 29 of 119 PageID #: 15484
                                                                                     454



09:48:44    1   module revenue results in reasonable royalty damages of

09:48:47    2   $25,824,919.

09:48:50    3   Q.   And what's your opinion of the amount of damages that

09:48:54    4   Samsung owes Solas for its infringement of the '338 patent?

09:48:58    5   A.   Applying my royalty rate of .5 percent to the

09:49:03    6   $5.46 billion in OLED display module revenue results in

09:49:10    7   royalty damages of $27,326,497.

09:49:15    8   Q.   Mr. Dell, we've talked about quite a few things in the

09:49:21    9   last hour or so, but the one thing we haven't really talked

09:49:25   10   about is the purchase agreements that -- when Solas bought

09:49:30   11   these patents.    Is it okay if we talk about those now?

09:49:34   12   A.   Of course.

09:49:34   13   Q.   And you were aware of these purchase agreements during

09:49:37   14   your analysis?

09:49:37   15   A.   Yes.

09:49:38   16   Q.   How much did Solas pay for the Microchip patents that

09:49:44   17   includes the '311 patent?

09:49:46   18   A.   $500,000.

09:49:48   19   Q.   And how many licenses were at issue in that purchase?

09:49:50   20   A.   I'm sorry?

09:49:52   21   Q.   Excuse me, how many patents were at issue in that

09:49:55   22   purchase?

09:49:55   23   A.   In that purchase, I believe it was nine patents -- or

09:50:00   24   patent applications.

09:50:01   25   Q.   Were there also some patent applications?
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 30 of 119 PageID #: 15485
                                                                                     455



09:50:03    1   A.   Yes, that's correct.

09:50:04    2   Q.   And is that Microchip/Solas purchase agreement PTX-549?

09:50:10    3   A.   Yes.

09:50:10    4   Q.   And in PTX-550, is that the purchase agreement between

09:50:17    5   Casio and Solas that included the purchase of the '450 and

09:50:21    6   the '338 patents?

09:50:21    7   A.   Yes, ma'am, it is.

09:50:23    8   Q.   And do you recall how much money Solas paid to buy that

09:50:27    9   Casio portfolio?

09:50:28   10   A.   $1.15 million.

09:50:32   11   Q.   Did you consider those purchase prices as part of your

09:50:36   12   analysis?

09:50:36   13   A.   I considered them, yes.

09:50:37   14   Q.   Did they form the basis of your opinion on damages?

09:50:41   15   A.   No, they did not.

09:50:42   16   Q.   Why not?

09:50:43   17   A.   Because those purchases do not in any way take into

09:50:46   18   account Samsung's extent of use of the technologies that

09:50:51   19   were required.

09:50:51   20   Q.   Are you aware that Samsung has hired a damages expert

09:50:54   21   in this case?

09:50:55   22   A.   Yes.

09:50:55   23   Q.   And are you aware that he says that the appropriate

09:50:58   24   amount of damages is the amount that Solas paid for the

09:51:02   25   patents?
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 31 of 119 PageID #: 15486
                                                                                     456



09:51:03    1   A.   Yes.

09:51:03    2   Q.   Do you agree with that?

09:51:04    3   A.   Not at all.

09:51:07    4   Q.   Tell us why not.

09:51:08    5   A.   Again, it doesn't in any way look at what the law

09:51:10    6   requires, which is the extent of use for the use made of

09:51:14    7   the invention.     It is in no way tied to Samsung's actual

09:51:18    8   use of the technology.

09:51:19    9   Q.   Does the purchase price take into account all of the

09:51:23   10   investment that Solas has made to attempt to determine

09:51:27   11   infringement -- who's infringing, the value of that

09:51:30   12   infringement, and the money they've expended to attempt to

09:51:34   13   enforce those patents?

09:51:34   14   A.   No, it does not.

09:51:35   15   Q.   Does the purchase price take into account in any way

09:51:39   16   Samsung's use of the patents at issue in this case?

09:51:43   17   A.   No, not -- none whatsoever.

09:51:45   18   Q.   Mr. Dell, what was the very first thing we talked about

09:51:49   19   that you used to determine your opinion on damages?

09:51:54   20   A.   The damages statute.

09:51:57   21   Q.   Does the damages statute say that Solas should get

09:52:04   22   damages of a reasonable royalty, and in no event less than

09:52:06   23   the purchase price paid for the patents?

09:52:08   24   A.   No, it does not say that.

09:52:10   25   Q.   What does it say?
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 32 of 119 PageID #: 15487
                                                                                     457



09:52:11    1   A.   It says, in no event less than a reasonable royalty for

09:52:16    2   the use made of the invention by the infringer.

09:52:18    3   Q.   Mr. Dell, for the final time, can you please summarize

09:52:22    4   for the jury one more time what your opinion is for the

09:52:25    5   damages that Samsung owes Solas for each of the patents at

09:52:28    6   issue in this case?

09:52:29    7   A.   Yes.    For the '311 patent, the reasonable royalty

09:52:32    8   damages are $35.4 million; for the '450 patent, the

09:52:37    9   reasonable royalty damages are $25.8 million; and for the

09:52:44   10   '338 patent, royalty damages are $27.3 million.            For a

09:52:48   11   total reasonable royalty damages of $88,563,462.

09:52:53   12   Q.   Thank you, Mr. Dell.

09:52:55   13               MS. HENRY:    I pass the witness.

09:52:56   14               THE COURT:    All right.   Ladies and gentlemen,

09:52:58   15   before we proceed with cross-examination, we're going to

09:53:01   16   take a short recess.       If you will simply leave your

09:53:04   17   notebooks in your chairs and follow all the instructions

09:53:07   18   I've given you about your conduct throughout the trial,

09:53:10   19   including, of course, not to discuss the case with each

09:53:12   20   other, we'll have you back in here shortly, at which time

09:53:16   21   the Defendants will cross-examine this witness.

09:53:18   22               The jury is excused for recess at this time.

09:53:20   23               COURT SECURITY OFFICER:     All rise.

09:53:22   24               (Jury out.)

09:53:22   25               THE COURT:    Be seated, please.
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 33 of 119 PageID #: 15488
                                                                                     458



09:53:58    1              Do we have the interpreter present who will be

09:54:04    2   used with the Samsung witnesses later in the trial?             I'd

09:54:08    3   like to get him sworn on the record if he's available or

09:54:11    4   she's available.

09:54:24    5              And am I correct we have just one interpreter; is

09:54:27    6   that right?

09:54:27    7              MR. HASLAM:    Yes.

09:54:30    8              MR. LERNER:    Yes.

09:54:31    9              MS. HENRY:    Your Honor, we have a check

09:54:32   10   interpreter present in the courtroom, but we understand

09:54:34   11   that she will not sit up here.

09:54:36   12              THE COURT:    That's your benefit and tool, not the

09:54:38   13   Court's.

09:54:39   14              MS. HENRY:    Thank you, Your Honor.

09:54:44   15              THE COURT:    If the interpreter will come forward,

09:54:46   16   please, I'm going to ask the courtroom deputy to administer

09:54:50   17   the oath.

09:54:52   18              (Interpreter sworn.)

09:55:08   19              THE COURT:    And could we get the interpreter's

09:55:10   20   name for the record, please?

09:55:11   21              THE INTERPRETER:      Janie Wright, sir.

09:55:17   22              THE COURT:    Thank you, ma'am.

09:55:18   23              We'll consider the interpreter sworn, and then

09:55:20   24   when we get to that witness, we won't have that to do.

09:55:23   25              We're going to take a short recess, about ten
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 34 of 119 PageID #: 15489
                                                                                     459



09:55:27    1   minutes, and we'll be back for cross-examination.

09:55:29    2            Do you have something, Mr. Haslam?

09:55:30    3            MR. HASLAM:     While we're on the break, can we

09:55:33    4   distribute the binders and save some time?

09:55:36    5            THE COURT:    That would be a good idea.

09:55:38    6            The Court stands in recess.

09:55:42    7            COURT SECURITY OFFICER:        All rise.

09:55:42    8            (Recess.)

10:13:38    9            (Jury out.)

10:13:39   10            COURT SECURITY OFFICER:        All rise.

10:13:39   11            THE COURT:    Be seated, please.

10:13:41   12            All right.    Are you prepared to go forward with

10:13:52   13   cross-examination, Mr. Haslam?

10:13:53   14            MR. HASLAM:     I am, Your Honor.      And to save time

10:13:57   15   about sealing and unsealing, I think it's probably best if

10:14:02   16   we go on the sealed record and start.         We'll save time

10:14:07   17   people going in and out.

10:14:09   18            THE COURT:    All right.     Well, make that request

10:14:12   19   once the jury is in the box.

10:14:13   20            MR. HASLAM:     Yes, sir.

10:14:14   21            THE COURT:    Let's bring in the jury, please.

10:14:44   22            COURT SECURITY OFFICER:        All rise.

10:14:45   23            (Jury in.)

10:15:13   24            THE COURT:    Please be seated.

10:15:13   25            Before we proceed with cross-examination, I
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 35 of 119 PageID #: 15490
                                                                                     460



10:15:31    1   noticed, Mr. Talton, you have a mask on as well as a

10:15:36    2   shield.     Are you not comfortable with just the shield, or

10:15:39    3   would you prefer a clear mask?        It's important that the

10:15:42    4   lawyers be able to see -- see your face.

10:15:46    5             JUROR:   I'm comfortable without it, like that.

10:15:48    6   Thank you.

10:15:49    7             THE COURT:    Are you comfortable, sir?

10:15:51    8             JUROR:   Oh, yeah.

10:15:52    9             THE COURT:    Okay.   Thank you very much.

10:15:53   10             Mr. Haslam, proceed with cross-examination.

10:15:56   11             MR. HASLAM:    Your Honor, I'd ask that the

10:15:57   12   courtroom be sealed.

10:15:59   13             THE COURT:    Based on counsel's request to protect

10:16:02   14   confidential and proprietary information, I will order the

10:16:05   15   courtroom sealed at this time.

10:16:06   16             Those present not subject to the protective order

10:16:08   17   that's been entered in this case should excuse themselves

10:16:11   18   and remain outside until the courtroom is unsealed and

10:16:14   19   reopened.

10:16:28   20             All right.    The courtroom is sealed, as is the

10:16:32   21   transcript.

10:16:32   22             (Courtroom sealed.)

10:16:32   23             (This portion of the transcript is sealed

10:16:32   24             and filed under separate cover as

10:16:33   25             Sealed Portion No. 9.)
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 36 of 119 PageID #: 15491
                                                                                     461



10:16:33    1              (Courtroom unsealed.)

11:28:06    2              THE COURT:     Mr. Dell, you may step down, sir.

11:28:09    3              THE WITNESS:     Thank you.

11:28:13    4              Would you like me to take these now?

11:28:16    5              THE COURT:     Just leave everything there, except

11:28:17    6   your bottle of water.

11:28:20    7              All right.     For the record, the courtroom is

11:28:38    8   unsealed.    The public has returned.

11:28:43    9              Plaintiff, call your next witness.

11:28:45   10              MR. FENSTER:     Your Honor, I'm pleased to report

11:28:49   11   that Plaintiff Solas rests its case-in-chief at this time.

11:28:52   12              THE COURT:     Plaintiff having rested its

11:28:55   13   case-in-chief, is Defendant prepared to go forward with its

11:28:59   14   case-in-chief?

11:29:01   15              MR. HASLAM:     Yes, we are, Your Honor.

11:29:03   16              THE COURT:     Please call your first witness.

11:29:22   17              MR. LERNER:     Your Honor, Defendants' first witness

11:29:25   18   will be Mr. Joseph Repice.

11:29:28   19              THE COURT:     Mr. Repice, if you'll come forward and

11:29:31   20   be sworn by the courtroom deputy, please.

11:29:33   21              (Witness sworn.)

11:29:34   22              THE COURT:     Please come around, sir, have a seat

11:29:37   23   on the witness stand.

11:29:45   24              THE WITNESS:     Should these binders be returned to

11:29:47   25   someone?
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 37 of 119 PageID #: 15492
                                                                                     462



11:29:48    1            THE COURT:    Mr. Johnston will take them.

11:29:53    2            Yes, Mr. Lerner?

11:29:57    3            MR. LERNER:     We have two physical exhibits for

11:30:00    4   Mr. Repice.     May I hand those up?

11:30:02    5            THE COURT:    You may approach the witness.

11:30:10    6            All right.    Counsel, you may proceed with your

11:30:12    7   direct examination.

11:30:15    8            MR. LERNER:     Thank you, Your Honor.

11:30:15    9               JOSEPH REPICE, DEFENDANT'S WITNESS, SWORN

11:30:15   10                           DIRECT EXAMINATION

11:30:19   11   BY MR. LERNER:

11:30:19   12   Q.   Good morning, Mr. Repice.

11:30:21   13   A.   Morning.

11:30:22   14   Q.   Can you please introduce yourself to the jury?

11:30:24   15   A.   My name is Joseph Repice.

11:30:25   16   Q.   Where do you work?

11:30:26   17   A.   I actually work for Samsung Electronics America.

11:30:29   18   Q.   And why are you testifying today?

11:30:31   19   A.   Well, I've been in the telecom industry for almost

11:30:34   20   25 years.     I've been at Samsung for the last nine of those.

11:30:38   21   I've had the, I guess you'd say, the privilege of working

11:30:41   22   across multiple disciplines within the organization.             So

11:30:43   23   I've ranged from strategy to technical marketing to product

11:30:47   24   planning, and I've got a pretty good understanding of what

11:30:51   25   it takes to commercialize our products for the U.S.
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 38 of 119 PageID #: 15493
                                                                                     463



11:30:53    1   Q.   What's your position at Samsung Electronics America?

11:30:55    2   A.   I'm currently the director of advanced product

11:30:57    3   planning.

11:30:59    4   Q.   And can you explain to the jury about what that is?

11:31:02    5   A.   Sure.   So, to keep it simple, I mean, our team

11:31:07    6   primarily looks for consumer unmet needs.          So that's

11:31:11    7   basically things that can't be done with the phone or areas

11:31:13    8   where the consumer wants to do something that doesn't exist

11:31:17    9   yet.

11:31:17   10            And our team looks for ways to resolve that or

11:31:20   11   basically solve those issues and then get them integrated

11:31:24   12   into the products that we would consider launching within

11:31:27   13   the U.S. market.

11:31:28   14   Q.   Do you like your job?

11:31:29   15   A.   Yeah, absolutely.    I get to work on phones, get to

11:31:34   16   launch something new every year.        It's always a challenge.

11:31:37   17   And then, you know, I get to see phones in other people's

11:31:39   18   hands, and, you know, I've worked on a lot of them.             So

11:31:42   19   it's nice to see my product in the hands of other people.

11:31:45   20            THE COURT:     Mr. Repice, pull the microphone a

11:31:47   21   little closer to you, sir.        And, like Mr. Dell, try to slow

11:31:50   22   down a little bit.

11:31:50   23            THE WITNESS:     Okay.    I'm sorry, sir.

11:31:52   24            THE COURT:     That's all right.

11:31:53   25            THE WITNESS:     I wasn't here for most of his
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 39 of 119 PageID #: 15494
                                                                                     464



11:31:55    1   testimony.

11:31:56    2            THE COURT:    That's all right.       Just try to slow

11:31:59    3   down.

11:31:59    4            Go ahead, counsel.

11:32:00    5            MR. LERNER:     Thank you.

11:32:01    6   Q.   (By Mr. Lerner)    Can you tell the jury a bit about

11:32:03    7   yourself?

11:32:03    8   A.   Sure.   I'm married, be 25 years next month.         I've got

11:32:07    9   two boys, one who's a senior at the University of Texas in

11:32:11   10   Austin, who will be graduating in May.          And my younger one

11:32:14   11   is a sophomore actually, and he swims for Duke University.

11:32:19   12   Q.   And can you tell us a little about your background --

11:32:24   13   your educational background?

11:32:25   14   A.   Sure.   So I'm actually an engineer by training.          I have

11:32:32   15   two electrical engineering degrees.         I have a Bachelor's of

11:32:36   16   Science in electrical from Syracuse University, and I have

11:32:39   17   a Master's of electrical also from Syracuse University.

11:32:43   18   Q.   And what was your job experience before you joined

11:32:45   19   Samsung Electronics America?

11:32:46   20   A.   So I first started out actually working for GE

11:32:51   21   Aerospace, which is now Lockheed Martin, and then from

11:32:56   22   there I went to work at Ericsson.        And prior to Samsung, I

11:33:02   23   was at a company called Spirent Communications.

11:33:05   24   Q.   What was your work at GE Aerospace?

11:33:09   25   A.   When I was at GE Aerospace, I worked in electronic
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 40 of 119 PageID #: 15495
                                                                                     465



11:33:13    1   warfare actually.     So I worked on the F-22 tactical

11:33:14    2   fighter, but that's kind of all I'm allowed to say.

11:33:16    3   Q.   How about at Ericsson, what did you work on there?

11:33:19    4   A.   So it takes years to get a plane out the door,

11:33:22    5   literally years, and I kind of wanted to work on something

11:33:25    6   that was a little bit more, let's just say, released

11:33:28    7   products on a more yearly basis, so I moved into telecom.

11:33:34    8             At Ericsson, I was primarily working on radio base

11:33:38    9   station communications, basically the other end of a cell

11:33:40   10   phone in terms of what actually completes the call when you

11:33:43   11   dial.

11:33:43   12   Q.   What was your work at Spirent?

11:33:45   13   A.   At Spirent, I actually shifted over to testing cell

11:33:51   14   phones.   So Spirent is a test and measurement company that

11:33:55   15   basically builds equipment to test cell phone products, as

11:33:55   16   well as other parts of the telecom network.

11:34:00   17             And then obviously at Samsung, I work on the

11:34:01   18   phones themselves.

11:34:01   19   Q.   What brought you to Samsung Electronics America?

11:34:06   20   A.   It's actually a funny story.       They actually hired my

11:34:10   21   wife about 10 years ago, and they then hired me nine months

11:34:14   22   later.

11:34:14   23             My wife has since left the company, and the

11:34:18   24   running joke in HR is that they hired a Repice, and they

11:34:23   25   ended up with me.
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 41 of 119 PageID #: 15496
                                                                                     466



11:34:24    1   Q.   Where is your office?

11:34:25    2   A.   Currently in my house, but normally, prior to COVID, it

11:34:31    3   was in Plano, Texas.

11:34:32    4   Q.   And how many employees does Samsung Electronics America

11:34:34    5   have in the Texas area?

11:34:36    6   A.   In the Texas area we're about 2,000.

11:34:38    7   Q.   How many employees is it overall in the United States?

11:34:41    8   A.   In the U.S., we're in the neighborhood of 5,500.

11:34:43    9   Q.   How long have Samsung Electronics America been around?

11:34:48   10   A.   So SEA, if I'm not mistaken, was founded in 1978, so be

11:34:54   11   a little over 40 years.

11:34:56   12   Q.   All right.   I know it's enough when you said SEA, can

11:34:59   13   you just explain to the jury what that acronym refers to?

11:35:02   14   A.   Sure.   I'm sorry.   So I actually work for one of the

11:35:06   15   defendants that has been named, Samsung Electronics

11:35:07   16   America.     I may refer to it as SEA for short, if that's

11:35:11   17   okay?

11:35:12   18   Q.   That's okay with me, just wanted everyone to be on the

11:35:15   19   same page.

11:35:15   20              What does Samsung Electronics America do?

11:35:18   21   A.   Well, I guess you could say that our main focus is to

11:35:27   22   commercialize the products that SEC, which is Samsung

11:35:37   23   Electronics Company, makes for the U.S. market.

11:35:38   24              And I guess the best way to describe that would be

11:35:41   25   to give you some highlights of sort of what that involves.
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 42 of 119 PageID #: 15497
                                                                                     467



11:35:44    1   So that's going to go from importing the phone to the

11:35:47    2   United States, there'll be testing of the devices, there'll

11:35:50    3   be marketing of the devices.       We'll sell the devices.

11:35:54    4             Now, most of the time that's going to be through a

11:35:56    5   carrier, like an AT&T or a Verizon that you're all familiar

11:36:01    6   with, or a retailer, like Best Buy.         And then, obviously,

11:36:04    7   we offer services, you know, when something goes wrong on

11:36:06    8   the device.      But, in essence, we're commercializing a

11:36:10    9   product made by SEC within the U.S.

11:36:12   10   Q.   Are you attending the trial on behalf of both Samsung

11:36:18   11   Electronics America and Samsung Electronics Company?

11:36:19   12   A.   I am.    I'm here for SEA and SEC.

11:36:22   13   Q.   And what's their relationship?

11:36:24   14   A.   SEC is the parent company of SEA.

11:36:27   15   Q.   What kind of products does Samsung Electronics make?

11:36:31   16   A.   So Samsung Electronics as a whole is a global tech

11:36:36   17   leader.      I mean, obviously we make mobile products, that's

11:36:39   18   why we all are here today and what we've heard about over

11:36:43   19   the last few days.

11:36:45   20             In addition, we make appliances, so washing

11:36:47   21   machines, refrigerators, dishwashers, TVs obviously, and

11:36:52   22   down to the chip level.      So we have fabs within the United

11:36:55   23   States, as well as other countries, that produce

11:36:58   24   components, like memory chips or processor chips.

11:37:01   25   Q.   And in your experience, how would you describe the work
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 43 of 119 PageID #: 15498
                                                                                     468



11:37:03    1   that Samsung Electronics does?

11:37:04    2   A.   I mean, in simple terms, we try to make innovative

11:37:09    3   products that people love.       I mean, you've seen our

11:37:12    4   commercials, right, we're looking for the next big thing

11:37:15    5   or -- to try and enable you to be able to do something you

11:37:18    6   weren't able to do before.       So we're basically trying to

11:37:21    7   use technology as it rolls out, to make your life simpler.

11:37:25    8   Q.   How long has Samsung Electronics been in the mobile

11:37:28    9   phone business?

11:37:29   10   A.   So Samsung Electronics was actually formed in 1969 in

11:37:35   11   Korea.   And I believe they -- I believe they started

11:37:40   12   producing phones in the mid-'80s, and then we, SEA, started

11:37:46   13   to sell them around 1996.

11:37:49   14   Q.   Do you have a slide that shows some of the mobile

11:37:54   15   products that Samsung Electronics America sells?

11:37:57   16   A.   Yes, I understand there should be one.

11:37:59   17            MR. LERNER:     Mr. Beall, can we please have

11:38:04   18   DDX-3-001?

11:38:06   19   Q.   (By Mr. Lerner)    Mr. Repice, can you please explain

11:38:08   20   what's shown on this slide?

11:38:10   21   A.   Sure.   So this is -- starting in the upper left-hand

11:38:13   22   corner, this is actually one of our newer products.             It's

11:38:16   23   actually one of the foldable smartphone devices.            This is

11:38:19   24   actually the Z Flip 5G.

11:38:24   25            Going across the top, it's actually one of the
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 44 of 119 PageID #: 15499
                                                                                     469



11:38:26    1   tablets that we support within SEA.         This one looks to be a

11:38:31    2   little bit more durable, given the kid playing with it.

11:38:34    3             And then on the bottom of the slide, it is sort of

11:38:40    4   a ruggedized version of one of our newer flagships, the

11:38:44    5   S20, that's basically meant for use in the military, as

11:38:48    6   well as public safety.

11:38:49    7   Q.   Earlier, you had mentioned identifying unmet customer

11:38:54    8   needs and developing products to meet those needs.            How

11:38:57    9   does your team go about doing that?

11:38:59   10   A.   I'll try and keep it at a high level just to make it

11:39:05   11   simple.

11:39:05   12             So just kind of three areas that we'll focus on,

11:39:08   13   one will be market and consumer.        So what are the trends

11:39:12   14   currently going on?     What are the changes in the

11:39:14   15   environment?

11:39:15   16             Next, we're actually look at some research, which

11:39:19   17   will be third-party research, it may be consumer surveys,

11:39:23   18   anything along those lines.

11:39:24   19             And then, lastly, we're going to look at

11:39:26   20   technology itself, meaning what's coming out, what's

11:39:30   21   emerging, what's actually happening in the market.            And we

11:39:32   22   take all of that combined, as well as our years of

11:39:36   23   experience within telecom, and we try to use that

11:39:38   24   information to generate a solution.

11:39:40   25   Q.   Who manufactures the Galaxy smartphones?
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 45 of 119 PageID #: 15500
                                                                                     470



11:39:44    1   A.   So the Galaxy smartphones are manufactured by SEC,

11:39:50    2   Samsung Electronics Corporation.

11:39:51    3   Q.   Where does Samsung Electronics get the OLED displays

11:39:55    4   that are used in some of those products?

11:39:57    5   A.   So Samsung Electronics Corporation will get their OLED

11:40:01    6   displays from SDC, which is Samsung Display Corporation.

11:40:05    7   Q.   Can you describe the relationship between Samsung

11:40:09    8   Electronics on the one hand and Samsung Display on the

11:40:11    9   other?

11:40:11   10   A.   Sure.    So I'll just -- similar to the charts you guys

11:40:18   11   have seen, I'll just go left to right.

11:40:20   12               So Samsung Display Company is actually an

11:40:23   13   independent company, and they are a component manufacturer

11:40:26   14   and they manufacture the OLED displays that we've heard

11:40:29   15   about in the case.

11:40:30   16               SEC is actually Samsung Electronics, and they will

11:40:35   17   purchase those displays from SDC, but the companies are

11:40:41   18   actually independent, which is why every time we talk about

11:40:44   19   SDC I actually have to leave the courtroom.

11:40:47   20   Q.   Does Samsung Display sell OLED displays to other

11:40:50   21   companies that compete with Samsung Electronics?

11:40:52   22   A.   Yes.    Samsung Display is a component vendor that

11:40:56   23   actually sells to multiple companies.         I think in the

11:40:59   24   opening, we heard both Apple and Google were customers of

11:41:05   25   Samsung Display.     So it is not that they just sell to
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 46 of 119 PageID #: 15501
                                                                                     471



11:41:11    1   Samsung.   They can sell to anyone.

11:41:13    2   Q.   Does Samsung Electronics have some ownership share in

11:41:15    3   Samsung Display?

11:41:15    4   A.   Yes, I believe SEC is a shareholder within SDC.             And I

11:41:19    5   think the percentage is in the neighborhood of 80 percent.

11:41:22    6   I may not have the exact number, but it's in that ballpark.

11:41:25    7   Q.   But does Samsung Electronics have access to the

11:41:29    8   confidential information of Samsung Display?

11:41:30    9   A.   No, we do not.

11:41:31   10   Q.   Why not?

11:41:32   11   A.   Well, they sell to our competitors.         I mean, they can

11:41:36   12   sell displays to anybody who is looking to purchase a

11:41:38   13   display.   But in particular to SEA, obviously Apple and

11:41:43   14   Google are both competitors within the phone space.              So we

11:41:45   15   have to do business at arm's length.         And, in essence,

11:41:48   16   there's a wall between the companies.

11:41:50   17   Q.   Why did Samsung Electronics select Samsung Display to

11:41:54   18   supply its OLED displays?

11:41:55   19   A.   Samsung Display is an innovator in display technology,

11:42:01   20   and, you know, we're always trying to innovate.            And

11:42:04   21   they're well-known for what they do, and they have some of

11:42:08   22   the best displays in the market.        So we integrate them into

11:42:11   23   our phones.

11:42:11   24   Q.   Is innovation important to Samsung Electronics?

11:42:14   25   A.   Yes, absolutely.    You know, in the nine years that I've
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 47 of 119 PageID #: 15502
                                                                                     472



11:42:19    1   been at Samsung, just to name a few of the sort of

11:42:22    2   top-level innovations, I mean, the original idea for a

11:42:26    3   larger phone, what used to be referred to as a tablet, came

11:42:29    4   from Samsung.

11:42:30    5             And then, you know, water resistance, the ability

11:42:31    6   to do wireless charging, charge the phone without cables,

11:42:35    7   power share, you know, having the phone charge other

11:42:38    8   components once again without cables.         And then now, in

11:42:41    9   that recent slide, you know, having a foldable smartphone.

11:42:44   10   Those are all areas where we've tried to innovate over the

11:42:48   11   years.

11:42:48   12   Q.   Have Galaxy -- Samsung's Galaxy phones received awards

11:42:54   13   and recognition?

11:42:55   14   A.   Yeah, in my time at Samsung, we've received a number of

11:42:58   15   awards.      Just looking at the last Consumer Electronics Show

11:43:05   16   which was in Vegas in January, I think, across our product

11:43:09   17   portfolio, we received over 40.

11:43:10   18   Q.   Are those awards for innovation?

11:43:12   19   A.   It depends, but on a number of products, yes.

11:43:15   20   Q.   What is the Consumer Electronics Show?         Can you explain

11:43:21   21   that to the jury?

11:43:22   22   A.   Sure.    So once a year a lot of vendors across multiple

11:43:25   23   industries get together in Vegas, and they actually will

11:43:29   24   either demonstrate new technology, new products, in some

11:43:32   25   cases demonstrations of products that don't quite exist
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 48 of 119 PageID #: 15503
                                                                                     473



11:43:35    1   yet, so prototypes.     And it's basically to sort of show the

11:43:39    2   world what's coming and what will eventually end up in

11:43:42    3   consumer's hands.

11:43:43    4   Q.   And over the years, has Samsung Electronics received

11:43:46    5   awards for innovation in other Consumer Electronics Shows

11:43:52    6   for its Galaxy phones?

11:43:54    7   A.   Yes.

11:43:55    8   Q.   Do you have a general familiarity with the Galaxy

11:43:57    9   phones that are at issue in this case?

11:43:59   10   A.   Yes, I've worked on some of them.

11:44:00   11   Q.   Before this case was filed, were you familiar with OLED

11:44:04   12   technology?

11:44:04   13   A.   Yeah, OLED's -- it's actually been around since the

11:44:10   14   '80s.

11:44:10   15   Q.   How long has Samsung Electronics been offering phones

11:44:13   16   with OLED displays?

11:44:14   17   A.   It's been over a decade.      I think we started selling

11:44:20   18   OLED displays in -- around 2009.

11:44:22   19   Q.   Before this case, were you familiar with touch sensor

11:44:27   20   technology, generally?

11:44:27   21   A.   Yes, absolutely.

11:44:29   22   Q.   How long has Samsung Electronics been selling phones

11:44:33   23   with touch sensors?

11:44:34   24   A.   So that's actually even longer.        Touch sensors have

11:44:40   25   been around, you know, going back to, like, 2001.            But
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 49 of 119 PageID #: 15504
                                                                                     474



11:44:43    1   specific to this case with capacitive touch sensors, I want

11:44:47    2   to say it's 2008.

11:44:48    3   Q.   Do you know how many different cell phone models

11:44:52    4   Samsung Electronics has made over the years?

11:44:53    5   A.   Oh, over the years, hundreds, if not thousands.

11:44:56    6   Q.   Why so many different ones?

11:44:58    7   A.   Well, unfortunately, there's no average consumer.            I

11:45:02    8   mean, we basically try to address all of the needs that are

11:45:07    9   existing, and we make phones globally.          So there's a number

11:45:10   10   of things that have to get considered.          So, as a result,

11:45:14   11   we've made a number of models over the years.

11:45:18   12   Q.   How does Samsung Electronics America decide which

11:45:21   13   features of phones to market to consumers?

11:45:23   14   A.   So the phone itself is made up of hundreds of features

11:45:27   15   and functions, if not thousands.        And it'd be next to

11:45:31   16   impossible to talk about them all.

11:45:32   17            So we basically have to fit -- pick a few -- let's

11:45:36   18   just call them key attributes, and we will choose those for

11:45:40   19   a particular model or a particular price gear, and then,

11:45:44   20   you know, maybe what the target segment or target audience

11:45:49   21   might be, and we'll combine all of that together to

11:45:51   22   determine these are what we want to talk about for this

11:45:54   23   particular product launch.

11:45:55   24   Q.   Are there multiple components that are essential or

11:45:59   25   necessary to have a working smartphone these days?
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 50 of 119 PageID #: 15505
                                                                                     475



11:46:02    1   A.    Oh, absolutely.

11:46:03    2   Q.    How do you decide which of those to focus on?

11:46:06    3   A.    Well, it depends on sort of what the functionality that

11:46:11    4   we're trying to pitch, whether or not we're going to have a

11:46:14    5   differentiation story between a product we've already

11:46:17    6   launched and a new technology.        So it varies based on a

11:46:22    7   number of different factors.

11:46:23    8   Q.    Has Samsung Electronics America ever focused marketing

11:46:28    9   on the transistor structure or layout in a display?

11:46:31   10   A.    No, not -- not while I've been there.        I mean,

11:46:35   11   traditionally our marketing is done at a much higher level.

11:46:39   12   Q.    Has Samsung Electronics America ever marketed the types

11:46:43   13   of materials or the structure of a touch sensor used in its

11:46:46   14   phone?

11:46:46   15   A.    Once again, not to my knowledge, no.

11:46:48   16   Q.    Now, you have in front of you two physical exhibits.

11:46:56   17   You should have DTX-468 and DTX-469.

11:47:03   18   A.    Yes, those numbers match.

11:47:05   19   Q.    Can you -- they're in plastic bags?

11:47:09   20             MR. LERNER:    With Your Honor's permission, can

11:47:12   21   Mr. Repice take them out one at a time from those --

11:47:15   22             THE COURT:    Certainly.

11:47:19   23   A.    Okay.   This is -- apologies.     This is DTX-0468.

11:47:27   24   Q.    (By Mr. Lerner)   Can you explain to the jury what that

11:47:31   25   is?
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 51 of 119 PageID #: 15506
                                                                                     476



11:47:31    1   A.   Sure.    This is one of our Galaxy products, and this is

11:47:34    2   actually the GS8 phone.

11:47:37    3   Q.   The Galaxy S8?

11:47:39    4   A.   The Galaxy S8, sorry.

11:47:42    5   Q.   That's okay.

11:47:43    6             And can you take out for the jury DTX-469?

11:47:46    7   A.   This is DTX-469, and this is actually the Galaxy S8

11:48:00    8   Plus.

11:48:00    9   Q.   Can you hold the two next to one another?

11:48:02   10   A.   I can.

11:48:06   11             THE COURT:     Just make sure the right one goes in

11:48:09   12   the right bag with the numbers on it.

11:48:10   13             THE WITNESS:     Yes, sir.    I've got a

11:48:13   14   left/right-hand thing going on, so I should be okay.

11:48:17   15             THE COURT:     Go ahead, counsel.

11:48:18   16             MR. LERNER:     Thank you, Your Honor.

11:48:19   17   Q.   (By Mr. Lerner)     Do you understand from this case that

11:48:21   18   there are different touch sensors used between these two

11:48:23   19   different phones?

11:48:24   20   A.   Yes, there are.

11:48:24   21   Q.   From the user perspective, is there any difference in

11:48:28   22   the responsiveness of the touch sensing of those two

11:48:31   23   phones?

11:48:31   24   A.   No, there would not be.

11:48:32   25   Q.   Is there any difference from the user perspective, or
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 52 of 119 PageID #: 15507
                                                                                     477



11:48:35    1   any apparent difference, in the curvature or the form

11:48:39    2   factor of those two phones?

11:48:40    3   A.   Other than the size, which is physically obvious, and

11:48:45    4   the S8 Plus has a larger battery, they're basically the

11:48:49    5   same.

11:48:49    6   Q.   Is there any noticeable difference in the size of the

11:48:52    7   borders of the phone?

11:48:53    8   A.   They're both -- my fingers are probably in the way, but

11:48:59    9   they're both Infinity screens, which means they pretty much

11:49:04   10   go all the way to the edge, top and bottom, left to right.

11:49:07   11   Q.   And based on your research, your team's research, what

11:49:08   12   leads people to select one or the other of those phones?

11:49:12   13   A.   Well, that's actually a much more complicated question

11:49:15   14   because it's going to depend on the individual.

11:49:17   15               Can I put these down?

11:49:19   16   Q.   You can, yes.

11:49:22   17   A.   Yes.    So a typical -- let's say a typical consumer

11:49:29   18   purchase journey, it actually starts before you even get to

11:49:31   19   the phone.     One of the first questions I might ask myself

11:49:34   20   if I'm going to buy a phone is, what kind of operating

11:49:37   21   system would I want to use, Android or iOS?

11:49:41   22               And the next thing I might go to is brand.         So

11:49:44   23   what type of phone would I like?

11:49:46   24               Then I might look at the weight of the device.          I

11:49:47   25   might see how it fits in my hand.        You know, can I actually
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 53 of 119 PageID #: 15508
                                                                                     478



11:49:50    1   use it one-handed?     Does my thumb go all the way across?

11:49:53    2            And then I might look at some of the functionality

11:49:55    3   or the technology on the device.        How many cameras does it

11:49:58    4   have?

11:49:59    5            I'll go, you know, look at possibly how big the

11:50:01    6   display is.     You know, do I like to watch movies on a

11:50:06    7   plane?

11:50:06    8            You know, and then ultimately it comes down to the

11:50:09    9   question we all hate when we go to buy something, how much

11:50:13   10   does it cost?

11:50:14   11   Q.   And so why does Samsung -- why does Samsung Electronics

11:50:18   12   offer S8 and S8 Plus?      Why not just one?

11:50:22   13   A.   Well, like I said earlier, there's a number of

11:50:26   14   consumers out there, and, you know, these are just two

11:50:29   15   models within our flagship offering which are our more

11:50:33   16   high-end phones.     We actually offer a number of other

11:50:36   17   products.     So, once again, we try to offer something for

11:50:38   18   everyone.

11:50:38   19   Q.   How often does Samsung Electronics typically release

11:50:42   20   new models of smartphones?

11:50:43   21   A.   Typically, and more recently in my frame -- time frame,

11:50:48   22   we've been releasing pretty much throughout the year,

11:50:51   23   depending on the product year.

11:50:53   24   Q.   Why come out with new phones that frequently?

11:50:56   25   A.   Well, technology is changing in, you know, practically
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 54 of 119 PageID #: 15509
                                                                                     479



11:51:00    1   daily or almost monthly nowadays.        You know, we want to try

11:51:06    2   and stay on top of things, and we want to try and offer

11:51:08    3   what's out there to the world.

11:51:09    4   Q.   Thank you, Mr. Repice.

11:51:11    5            MR. LERNER:     Pass the witness.

11:51:12    6            THE COURT:     All right.    Cross-examination?

11:51:16    7            MS. FAIR:     Yes, Your Honor.

11:51:17    8            THE COURT:     Ms. Fair, do you have any estimate of

11:51:19    9   the length of your cross-examination?

11:51:22   10            MS. FAIR:     30 minutes, maybe.

11:51:24   11            THE COURT:     Well, then we'll cross-examine this

11:51:25   12   witness after lunch.

11:51:27   13            MS. FAIR:     Yes, Your Honor.

11:51:28   14            THE COURT:     We've got about eight minutes until

11:51:30   15   noon, and the clerk's office has advised the Court that the

11:51:35   16   lunch for the ladies and gentlemen of the jury is in the

11:51:38   17   jury room.   So we won't delay that process.

11:51:40   18            Ladies and gentlemen of the jury, we're going to

11:51:43   19   break for lunch.     If you will, take your notebooks with you

11:51:46   20   to the jury room.     Follow all my instructions, including,

11:51:48   21   of course, not to discuss the case among yourselves.             And

11:51:51   22   we'll be back as close to 1:00 o'clock as possible.             And

11:51:56   23   we'll begin with the Plaintiff's cross-examination of

11:51:58   24   Mr. Repice at that point.

11:51:59   25            The jury is excused for lunch at this time.
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 55 of 119 PageID #: 15510
                                                                                     480



11:52:02    1            COURT SECURITY OFFICER:        All rise.

11:52:07    2            (Jury out.)

11:52:08    3            THE COURT:    Counsel, I may need to take up with

11:52:36    4   you some of the matters we did not get to this morning.              So

11:52:41    5   I assume you will be in the vicinity of the courthouse or

11:52:46    6   close by.   And if you're not close by, I will call you.

11:52:50    7   But I expect to need to meet with you in chambers before we

11:52:53    8   reconvene at 1:00.     But I'll let you know.

11:52:56    9            In the meantime, we stand in recess for lunch.

11:53:01   10            COURT SECURITY OFFICER:        All rise.

11:53:02   11            (Recess.)

12:54:10   12            (Jury out.)

12:54:11   13            COURT SECURITY OFFICER:        All rise.

12:54:11   14            THE COURT:    Be seated, please.

01:59:04   15            Mr. Haslam?

01:59:14   16            MR. HASLAM:     Your Honor, there were several

01:59:16   17   rulings that were made in chambers relating to the

01:59:19   18   testimony of Dr. Fontecchio, and I would like to put on the

01:59:23   19   record those rulings to preserve it for the record for

01:59:26   20   whatever use that may be made.

01:59:30   21            THE COURT:    All right.     To avoid any further

01:59:33   22   delays in getting the jury back in the courtroom, my

01:59:37   23   inclination would be to take those up at the end of the

01:59:40   24   day, get them on the record, and at least from my

01:59:43   25   standpoint, since the Court's asking not to go into it
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 56 of 119 PageID #: 15511
                                                                                     481



01:59:46    1   right now as a matter of time management, that that would

01:59:49    2   not rise to the level of any kind of waiver on your part.

01:59:52    3            MR. HASLAM:     Thank you, Your Honor.

01:59:53    4            THE COURT:     Does Plaintiff have any objection to

01:59:55    5   that process?

01:59:56    6            MR. FENSTER:     No objection, Your Honor.

01:59:57    7            THE COURT:     All right.    We'll take them up at the

01:59:59    8   end of the day.    There will be no waiver.

02:00:03    9            MR. HASLAM:     Thank you.

02:00:03   10            THE COURT:     Also, counsel, for the record, before

02:00:05   11   the trial started, I gave both parties clear instructions

02:00:09   12   on the communicating of disputes through the

02:00:13   13   meet-and-confer process with the Court.          You were

02:00:16   14   instructed to advise the Court not later than 10:00 p.m.

02:00:19   15   each evening of disputes that arose overnight that should

02:00:24   16   be taken up with the Court the next day.

02:00:27   17            At no time during this trial have I gotten

02:00:30   18   anything from you anywhere close to 10:00 o'clock.            I've

02:00:34   19   gotten them at 2:00 in the morning, I've got them at 12:45

02:00:38   20   in the morning.    And especially with what we've had to deal

02:00:40   21   with today, they're of such a size and duration that

02:00:43   22   there's no way the Court could be as fully prepared as it

02:00:46   23   needed to be because of the inexcusable delay in you

02:00:51   24   complying with my instructions.

02:00:53   25            I cannot get prepared to give you guidance if I
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 57 of 119 PageID #: 15512
                                                                                     482



02:00:56    1   don't know what the problems are.        And if I don't find out

02:00:58    2   what they are at 10:00 p.m. and I don't find out about them

02:01:02    3   at 2:00 in the morning -- and despite your assumptions to

02:01:06    4   the contrary, I'm not by my computer at 2:00 in the morning

02:01:10    5   looking for your email -- that puts the Court in the

02:01:13    6   position where time is not available for the Court to

02:01:20    7   consider and digest your disputes so that I can give you

02:01:24    8   prompt guidance.

02:01:24    9            We've taken an hour beyond what I told the jury we

02:01:29   10   would be back.     I told the jury we would be back at 1:00.

02:01:33   11   It's one minute after 2:00 p.m.        I'm going to penalize both

02:01:35   12   sides 30 minutes from your trial time to make up that hour,

02:01:38   13   because I'm convinced that if I don't invoke a penalty,

02:01:41   14   this conduct is not going to get better and may well get

02:01:44   15   worse.   It has been non-compliant the entire trial, and we

02:01:49   16   still have a lot of trial to go.

02:01:50   17            So I expect you to comply with my instructions in

02:01:52   18   this regard.     And if I need to invoke and apply additional

02:01:56   19   penalties later, I will do so.

02:01:58   20            But at this point, I am deducting 30 minutes of

02:02:02   21   trial time from each side as a penalty for your continued

02:02:06   22   failure to comply with my instructions during the pre-trial

02:02:09   23   conference and in advance of this trial with regard to

02:02:12   24   communicating to the Court disputes that have not been

02:02:16   25   resolved through the meet-and-confer process between the
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 58 of 119 PageID #: 15513
                                                                                     483



02:02:18    1   parties and which require the Court's understanding,

02:02:22    2   attention, and guidance, much of which we have, as I say,

02:02:27    3   just spent an extra hour in my chambers trying to go

02:02:31    4   through.

02:02:31    5              And as a part of that, Mr. Haslam, some of those

02:02:34    6   rulings did not go the way you wanted them to, and you want

02:02:37    7   to put those on the record.       We'll do that at the end of

02:02:40    8   the day.    That's fine.

02:02:41    9              All right.    Ms. Fair, are you going to

02:02:43   10   cross-examine this witness?

02:02:45   11              MS. FAIR:    Yes, Your Honor.

02:02:46   12              THE COURT:    Why don't you go to the podium and

02:02:47   13   prepare?

02:02:49   14              While she's doing that, let's bring in the jury,

02:02:53   15   please.

02:02:53   16              MS. FAIR:    Your Honor, may I provide the binder --

02:02:57   17              THE COURT:    You can pass those out while the jury

02:02:59   18   is being brought in.

02:03:01   19              MS. FAIR:    I've given one to opposing counsel

02:03:03   20   already.    I want to make sure the witness has one.

02:03:08   21              THE COURT:    Let's bring in the jury, Mr. Johnston.

02:03:13   22              COURT SECURITY OFFICER:      All rise.

02:03:29   23              (Jury in.)

02:03:30   24              THE COURT:    Ladies and gentlemen, welcome back.

02:03:33   25   Please have a seat.
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 59 of 119 PageID #: 15514
                                                                                     484



02:03:35    1            I apologize.     I told you we'd reconvene at

02:03:40    2   1:00 o'clock.     It's now 2:00 o'clock.      I've had issues I

02:03:43    3   had to deal with counsel on that I did not anticipate would

02:03:47    4   take this long.      But we are glad to have you back with us,

02:03:50    5   and we'll proceed with the Plaintiff's cross-examination of

02:03:53    6   Defendants' first witness, Mr. Repice.

02:03:55    7            Ms. Fair, you may proceed with cross-examination.

02:03:59    8            MS. FAIR:     Thank you, Your Honor.

02:03:59    9                            CROSS-EXAMINATION

02:03:59   10   BY MS. FAIR:

02:03:59   11   Q.   Mr. Repice, we've met before, right?

02:04:02   12   A.   Yes, we have.

02:04:03   13   Q.   Mr. Repice, I know that you've had to step out of the

02:04:07   14   courtroom periodically when the courtroom has been sealed

02:04:11   15   for confidential information.

02:04:13   16            Are you aware that there has been some discussion

02:04:15   17   about teardowns that Solas did before this lawsuit?

02:04:19   18   A.   Only in brief mentioning.      I can't be here for any of

02:04:24   19   the SDC discussions, so I haven't heard any testimony.

02:04:27   20   Q.   So I'll represent to you that it's been insinuated that

02:04:32   21   Solas has done teardowns that haven't been looked at by

02:04:36   22   Solas's expert, and there's been some concern about where

02:04:40   23   those teardown images are.

02:04:41   24            You understand in a lawsuit, there is a discovery

02:04:45   25   process, right?
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 60 of 119 PageID #: 15515
                                                                                     485



02:04:47    1   A.   Yes, ma'am.

02:04:48    2   Q.   And each side produces documents that are relevant to

02:04:53    3   the case, right?

02:04:53    4   A.   I'd like to think so, yes.

02:04:55    5   Q.   Would it surprise you if Solas produced over 300 images

02:05:02    6   of teardowns that were done of the accused Samsung phones

02:05:05    7   in this case?

02:05:07    8            MR. LERNER:     Objection, Your Honor.

02:05:08    9            THE COURT:     State your objection.

02:05:10   10            MR. LERNER:     Calls for speculation.

02:05:12   11            MS. FAIR:     Your Honor, may I respond?

02:05:14   12            THE COURT:     You may respond.

02:05:15   13            MS. FAIR:     This is the corporate representative

02:05:16   14   for two of the Defendants in this case, and I want to ask

02:05:18   15   him about what he knows about the discovery that's been

02:05:21   16   produced in this lawsuit.       His company knows what's been

02:05:28   17   produced.   He is the representative.

02:05:30   18            THE COURT:     I'm going to overrule the objection.

02:05:32   19   Q.   (By Ms. Fair)    So, Mr. Repice, would it surprise you to

02:05:35   20   find out that Samsung has over 300 images from the

02:05:39   21   teardowns that Solas did of the Samsung phones before this

02:05:42   22   lawsuit was filed?

02:05:43   23   A.   So I can't attest for the amount of teardown documents,

02:05:52   24   but would it be surprising that there are some?            No.   But I

02:05:56   25   don't know how many there are.
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 61 of 119 PageID #: 15516
                                                                                     486



02:05:57    1   Q.   Do you know who Mr. Credelle is?

02:05:58    2   A.   I believe he was your technical expert.

02:06:01    3   Q.   And you know that Mr. Credelle, as part of the

02:06:05    4   discovery process, was provided confidential technical

02:06:09    5   information from Samsung Display Company, right?

02:06:13    6   A.   I understand that to be the case, yes.

02:06:15    7   Q.   And Mr. Credelle relied on the confidential technical

02:06:20    8   information produced by Samsung Display in this case,

02:06:24    9   right?

02:06:24   10   A.   I'd have to take your word for it.        I was out of the

02:06:27   11   courtroom for most of his testimony.

02:06:28   12   Q.   Would it surprise you if your own experts relied on the

02:06:33   13   confidential information, the technical information, that

02:06:37   14   Samsung Display produced in this case?

02:06:39   15   A.   I would assume that both sides relied on information

02:06:42   16   from Samsung Display.      I'm just not authorized to see it.

02:06:46   17   Q.   Your experts, there are two of them, right?

02:06:50   18   A.   Yes, sir -- I'm so sorry.      Yes, ma'am.

02:06:52   19   Q.   It's okay.

02:06:53   20            And neither of those experts relied on teardowns

02:06:59   21   that they had done for this case, right?

02:07:01   22   A.   Once again, I'm not in a position to answer that

02:07:05   23   because the teardowns are specific to SDC, which is

02:07:08   24   documents I don't have access to.        I'm not allowed to see

02:07:12   25   any of the design documentation specific to the display.
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 62 of 119 PageID #: 15517
                                                                                     487



02:07:15    1   Q.   You would be able to see teardowns that your experts

02:07:19    2   would have done in this case had they done them, right?

02:07:22    3   A.   To be honest, I'm not sure, based on the rules of

02:07:26    4   confidentiality and proprietary.        If the teardowns include

02:07:33    5   proprietary information specific to SDC, I would not be

02:07:36    6   privy to that information.

02:07:37    7   Q.   And so you wouldn't find it unusual or you wouldn't be

02:07:41    8   critical of your own experts for having relied on the

02:07:43    9   confidential technical information that was provided in

02:07:45   10   this case, right?

02:07:46   11   A.   I'm not sure I follow the question.         You're asking me

02:07:50   12   about documentations that I haven't seen and I'm not

02:07:55   13   authorized to see.     I don't know how I can provide an

02:07:58   14   answer.

02:07:58   15   Q.   Are you confident in the opinions that you believe your

02:08:00   16   technical experts are going to offer in this case?

02:08:02   17   A.   Yes.   I believe that following their analysis based on

02:08:05   18   the documentation, that we do not believe we infringe.

02:08:08   19   Q.   And if that analysis doesn't include teardowns, you're

02:08:17   20   not saying that you would have to have these teardowns to

02:08:21   21   know whether or not there's infringement?

02:08:22   22   A.   I didn't participate in the technical evaluations.

02:08:26   23   Teardown may or may not be possible.         Once again, you're

02:08:29   24   asking me about technology I can't see.          So being an

02:08:31   25   engineer and wanting to have data and numbers, it's hard
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 63 of 119 PageID #: 15518
                                                                                     488



02:08:34    1   for me to assess one way or the other without actually

02:08:37    2   being able to see the information you're asking.

02:08:39    3   Q.   If Samsung has a teardown that demonstrates

02:08:46    4   non-infringement, we would expect to see it, right?

02:08:49    5              MR. LERNER:     Objection to form, Your Honor.       This

02:08:52    6   is trying to shift the burden of proof.          This is an

02:08:54    7   improper line of questions.

02:08:58    8              THE COURT:     I'm going to overrule that objection.

02:09:00    9              However, Ms. Fair, there is an order in limine

02:09:04   10   from the Court with regard to discovery issues.            And I am

02:09:08   11   concerned that this line of questioning may cross that line

02:09:10   12   if it continues much further.

02:09:13   13              Are you in a position to move on, or are you

02:09:16   14   intending to press this issue further?

02:09:18   15              MS. FAIR:     Your Honor, I just wanted to -- I made

02:09:22   16   no suggestion about inappropriate conduct in the discovery

02:09:26   17   process.     The suggestion is, as was agreed in the limine,

02:09:30   18   that we can comment on the lack of evidence, and that's my

02:09:33   19   only point.

02:09:40   20              THE COURT:     All right.   Well, I'll overrule the

02:09:43   21   objection.     As I say, to the extent this witness has

02:09:46   22   knowledge and can speak for his corporate client on these

02:09:49   23   issues, that's fine.       To the extent he doesn't know, he

02:09:52   24   doesn't know.

02:09:52   25              MS. FAIR:     Yes, Your Honor.
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 64 of 119 PageID #: 15519
                                                                                     489



02:09:53    1               THE COURT:    Let's proceed.

02:09:56    2   Q.   (By Ms. Fair)       If Samsung's experts had done teardowns

02:09:59    3   and had a teardown that showed non-infringement, you would

02:10:04    4   expect those experts to present that to this jury, right?

02:10:07    5   A.   If the documents would have existed, I would have

02:10:10    6   expected that.     But I don't know if they exist, once again

02:10:14    7   because I have no access to the SDC information.

02:10:18    8   Q.   You have a couple of phones in front of you?

02:10:20    9   A.   Actually, I don't.       I gave them to the court officer,

02:10:26   10   and he gave them back to our legal team.          They're over

02:10:29   11   there.

02:10:29   12   Q.   Do you remember what phones you had?

02:10:30   13   A.   Yes.    I can't give you the DTX numbers, but it was the

02:10:34   14   Galaxy S8 and Galaxy S8 Plus.

02:10:38   15               MS. FAIR:    Mr. Wietholter, can we pull up the

02:10:42   16   demonstrative, please?

02:10:44   17   Q.   (By Ms. Fair)       These look like pictures of those

02:10:47   18   phones?

02:10:47   19   A.   Yes, ma'am.

02:10:48   20   Q.   And they were released in the same year, right?

02:10:51   21   A.   Yes, that's correct.

02:10:52   22   Q.   And you showed the jury that they have the same curved

02:10:56   23   display, right?

02:10:56   24   A.   Yes.

02:10:57   25   Q.   That was the point you were making?
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 65 of 119 PageID #: 15520
                                                                                     490



02:10:58    1   A.   I believe what I was saying is that one -- the S8 Plus

02:11:03    2   was bigger and had a larger battery, but fundamentally

02:11:06    3   they're -- outside of that, they're pretty much the same.

02:11:09    4   Q.   And you're saying that one of them has an ITO sensor

02:11:13    5   and one has a metal mesh?

02:11:14    6   A.   Actually, I didn't testify to that.         I said that one

02:11:19    7   is -- one is alleged of potential infringing and one is

02:11:23    8   not.

02:11:23    9   Q.   Okay.     If we put these on a timeline, you remember what

02:11:29   10   year these were released?

02:11:31   11   A.   If I had to guess, I would say 2017.         But I'm not a

02:11:38   12   hundred percent sure.

02:11:41   13               Okay.   Good guess.

02:11:43   14   Q.   So if we put these on a timeline, there were a series

02:11:47   15   of phones that came before these, right?

02:11:50   16   A.   Yes, ma'am.

02:11:52   17   Q.   Those phones look familiar?

02:11:53   18   A.   Yeah.

02:11:54   19   Q.   Note --

02:11:56   20   A.   Yes.

02:11:56   21   Q.   -- 3, Note 4, S6.

02:12:02   22   A.   I've worked on a few, yes.

02:12:04   23   Q.   And then there's been phones released after the S8 and

02:12:08   24   the S8 Plus, right?

02:12:09   25   A.   That's also correct.
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 66 of 119 PageID #: 15521
                                                                                     491



02:12:10    1   Q.   Those phones look familiar?

02:12:12    2   A.   Yes, they also do.

02:12:13    3   Q.   You generally agree this is the timeline of releases of

02:12:16    4   phones, some of the flagship phones that Samsung has,

02:12:20    5   right?

02:12:20    6   A.   It depends on how you're laying this out.          Typically,

02:12:25    7   the Galaxy or the S Series lines would launch in

02:12:31    8   conjunction with each other.       So having the S10 shown after

02:12:34    9   the -- sorry, the S10 Plus shown after the S10 is

02:12:39   10   technically inaccurate in terms of the timeline that's

02:12:43   11   represented here.

02:12:44   12              But, in general, we would have an S Series

02:12:47   13   launched, let's say, in the first quarter of the year.             And

02:12:50   14   then a Note Series launch would be later in, say, Q3 of

02:12:55   15   that same year.

02:12:56   16   Q.   Do you know why these are separated in two groups?

02:12:59   17   A.   If I had to guess, I would say that -- well, no, that

02:13:09   18   can't be it, because some of the curved models are on top,

02:13:14   19   as well.

02:13:15   20              THE COURT:    Why don't we do this, Mr. Repice, why

02:13:17   21   don't you say:    Yes, I know, or, no, I don't know?

02:13:21   22   A.   No, I don't know.

02:13:22   23   Q.   (By Ms. Fair)      The ones on the top are not accused of

02:13:25   24   infringing the '311 patent, and the ones on the bottom are

02:13:28   25   accused of infringing the '311 patent.          That's the touch
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 67 of 119 PageID #: 15522
                                                                                     492



02:13:33    1   sensor patent, right?

02:13:33    2   A.   Yes.

02:13:34    3   Q.   Does it look like Samsung transitioned from one touch

02:13:40    4   sensor to another?

02:13:40    5   A.   Well, it looks like when we went to the S8, which is on

02:13:54    6   the line, the two models launched at the same time.             So it

02:13:59    7   looks like one launched with one implementation and another

02:14:03    8   launched with a different implementation.          And then it

02:14:05    9   looks like some of the models after that used a similar

02:14:08   10   implementation.     But without having access to detailed

02:14:12   11   specs, I can't attest to more than that.

02:14:16   12   Q.   Did you know before this case that these

02:14:19   13   phones' sensors went from ITO to metal mesh around the 2017

02:14:23   14   time period?

02:14:24   15   A.   Prior to this case, no.

02:14:25   16   Q.   So you at SEA, Samsung Electronics, the cell phone

02:14:31   17   company, you're not involved in what sensor -- touch sensor

02:14:36   18   goes into the phones, right?

02:14:37   19   A.   I think when I testified earlier, I indicated that the

02:14:40   20   phones are actually produced by SEC and then they are sold

02:14:44   21   by SEA.     And I actually work for SEA.      So I'm not directly

02:14:47   22   involved with component selection.

02:14:49   23   Q.   You're here as the representative for both SEC and SEA,

02:14:56   24   right?

02:14:56   25   A.   That's correct.
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 68 of 119 PageID #: 15523
                                                                                     493



02:14:56    1   Q.   The two companies involved with making and selling the

02:15:00    2   cell phones, right?

02:15:00    3   A.   Yes, that's correct.

02:15:01    4   Q.   And the decision of what sensor goes into the display

02:15:05    5   is made by SDC, right?

02:15:07    6   A.   I'm sorry.   You have to repeat the question because I

02:15:11    7   think you had one of the acronyms incorrect.

02:15:13    8   Q.   The decision of which sensor, which touch sensor goes

02:15:19    9   into the display is made by SDC, Samsung Display Company?

02:15:24   10   A.   So the display is purchased by SEC.         If the touch

02:15:30   11   sensor is included in the display as a complete offering,

02:15:34   12   then it would be made by SEC.       But once again, I -- you'd

02:15:37   13   have to know the underlying details there.

02:15:39   14   Q.   Do you know Minuk Kim?

02:15:46   15   A.   No, ma'am, I can't say that I do.

02:15:48   16   Q.   That was a 30(b)(6) witness in this case on behalf of

02:15:51   17   SEC, the company that you're sitting on the stand

02:15:54   18   testifying for as a corporate representative.

02:15:57   19   A.   Samsung has over 300,000 employees.         I don't know all

02:16:03   20   of them.

02:16:04   21   Q.   Would it surprise --

02:16:06   22              THE COURT:    Let's ask questions rather than make

02:16:09   23   statements to the witness.

02:16:09   24              MS. FAIR:    Yes, Your Honor.

02:16:10   25              THE COURT:    He said he didn't know.      And then you
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 69 of 119 PageID #: 15524
                                                                                     494



02:16:11    1   told him who the person was.       You're not here to make

02:16:13    2   statements.   You're here to ask questions.

02:16:15    3            MS. FAIR:     Yes, Your Honor.

02:16:16    4            THE COURT:     And in this context they may be

02:16:20    5   leading questions, but they still need to be questions.

02:16:23    6   Q.   (By Ms. Fair)    Would it surprise you if the corporate

02:16:29    7   representative testifying for SEC in this case said that

02:16:34    8   SDC is the company that selects the touch sensor that goes

02:16:39    9   into the display module?

02:16:40   10   A.   I think I already answered your first question when I

02:16:43   11   said it depends on the selection of the module whether or

02:16:48   12   not the sensor is included in the display.           It's not part

02:16:50   13   of my day-to-day responsibilities in my regular job.             I'm

02:16:56   14   trying to answer as best as I can to my personal knowledge.

02:17:00   15   Q.   We were told in opening -- you were here, right?

02:17:04   16   A.   Yes, for the opening, I was.

02:17:05   17   Q.   And we were told that Samsung came out with a new touch

02:17:09   18   sensor in 2017.      Did you hear that?

02:17:11   19   A.   Yes, ma'am, I did.

02:17:12   20   Q.   Does that look consistent with this timeline as to what

02:17:16   21   happened with the touch sensors in Samsung's phones?

02:17:19   22   A.   I would say it's consistent with the timeline, but I

02:17:23   23   don't know details specific to the touch sensor.

02:17:24   24   Q.   Samsung is, as you testified on direct and as we've

02:17:28   25   heard, an innovative company, cutting edge, right?
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 70 of 119 PageID #: 15525
                                                                                     495



02:17:32    1   A.   Yes, I believe I said that.

02:17:34    2   Q.   The next big thing, I think, is the phrase you used on

02:17:42    3   your direct, right?

02:17:43    4   A.   It's been in a few of our commercials, yes.

02:17:46    5   Q.   And, in fact, you've told this jury that the reason

02:17:49    6   that SEC and SEA source their displays from Samsung Display

02:17:54    7   is because Samsung Display is so advanced in their

02:17:57    8   technology, right?

02:17:58    9   A.   I said they were an innovative display component

02:18:02   10   manufacturer, yes.

02:18:04   11   Q.   So you would expect when they switched touch sensors,

02:18:08   12   that they moved to a better touch sensor, right?

02:18:10   13   A.   I would assume that they moved to a different touch

02:18:13   14   sensor.    You'd have to quantify "better."        Remember, the

02:18:17   15   touch sensor is actually being integrated into a full

02:18:19   16   product.    Until it gets integrated into a phone --

02:18:22   17              THE COURT:     Mr. Repice, you're way beyond the

02:18:25   18   questions that she asked.

02:18:26   19              THE WITNESS:     Okay.   I'm sorry, Your Honor.

02:18:27   20              THE COURT:     You need to limit your answers to the

02:18:31   21   questions that she asks.       Okay.

02:18:32   22                THE WITNESS:     Yes, sir.

02:18:33   23              THE COURT:     Let's proceed, Ms. Fair.

02:18:34   24   Q.   (By Ms. Fair)      So you think Samsung Display would

02:18:37   25   change sensors to a worse touch sensor?
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 71 of 119 PageID #: 15526
                                                                                     496



02:18:38    1   A.   No, that's not what I said.       I said it would be

02:18:41    2   different.    I just said I couldn't quantify "better"

02:18:44    3   without results.

02:18:45    4   Q.   When you make changes in the phones that SEA sells, do

02:18:48    5   you generally make changes to make the phone better?

02:18:50    6   A.   We attempt to, and sometimes it works, and sometimes it

02:18:53    7   doesn't.

02:18:54    8              THE WITNESS:     Am I allowed to give an example,

02:18:57    9   Your Honor?

02:18:57   10              THE COURT:     Not unless she asks you to.

02:18:59   11              THE WITNESS:     Okay.   Thank you.

02:19:00   12   Q.   (By Ms. Fair)      And when it works, you continue with

02:19:02   13   what choice you made to make the phone better, right?

02:19:04   14   A.   Once again, it will depend on the technology at the

02:19:09   15   time and where we're going.

02:19:10   16   Q.   So you're saying if you make a change to your phone and

02:19:13   17   it doesn't make the phone better, you're going to stick

02:19:15   18   with that change anyway?

02:19:16   19   A.   What I'm saying is, when you make an evaluation of

02:19:20   20   choosing technology, you're making the evaluation at a

02:19:25   21   specific point in time based on the information that you

02:19:27   22   have at your disposal.       If the technology hasn't gotten

02:19:30   23   better, you may have to keep your current choice.

02:19:33   24   Q.   And when the technology options get better, you switch

02:19:36   25   to the better option?
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 72 of 119 PageID #: 15527
                                                                                     497



02:19:37    1   A.    Potentially.    When you choose new technology, you also

02:19:40    2   have to spend money.      You have to integrate it.        You have

02:19:44    3   to actually develop incorporations of the new feature.               You

02:19:48    4   have to spend non-recurring engineering costs.            So it's all

02:19:52    5   going to depend on the time.       You can't make a decision

02:19:55    6   without knowing all the parameters.

02:19:56    7             MS. FAIR:    Objection, nonresponsive.

02:19:59    8             THE COURT:    Sustained.

02:20:03    9             The question was:     And when the technology options

02:20:06   10   get better, you switch to the better option?

02:20:08   11             You answered:    Potentially.

02:20:10   12             And then without prompting, you started to explain

02:20:13   13   to everybody in the room what you mean by the word

02:20:16   14   "potentially" and give examples for it.          That is -- that is

02:20:20   15   not within the scope of what the question calls for.             You

02:20:23   16   answered the question when you said the first word, and I'm

02:20:26   17   going to strike everything of your answer, except

02:20:29   18   "potentially."

02:20:30   19             I'm going to remind you again, Mr. Repice, to

02:20:33   20   limit your answers to the questions asked.

02:20:35   21             Mr. Lerner is going to get another chance to go to

02:20:37   22   that same podium and ask you any other questions he wants

02:20:41   23   to.    So don't feel you have to correct everything as you

02:20:44   24   sit there on the stand.

02:20:45   25             Your job is not to correct the questions.           Your
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 73 of 119 PageID #: 15528
                                                                                     498



02:20:49    1   job is to answer the questions within the scope of the way

02:20:51    2   they're presented.     And if there's correction that's

02:20:54    3   needed, if there's revisiting that's needed, if there are

02:20:57    4   examples or further explanation that's needed, that's

02:21:01    5   Mr. Lerner's job, and he'll call for that when he goes back

02:21:04    6   to the podium.    That's the way this process works.

02:21:07    7            Is that clear?

02:21:09    8            THE WITNESS:     Yes, sir.

02:21:09    9            THE COURT:     Okay.   Let's go forward on that basis.

02:21:14   10            MS. FAIR:     Mr. Wietholter, can we please have

02:21:16   11   Slide 33, I believe it is, from the opening?

02:21:22   12            MR. LERNER:     Objection, Your Honor.       This is a

02:21:24   13   Samsung Display confidential document.          As Mr. Repice

02:21:27   14   explained, he left the room because he's not entitled to

02:21:30   15   access it.

02:21:31   16            MS. FAIR:     Your Honor, may I respond?

02:21:32   17            THE COURT:     Yes.

02:21:33   18            MR. LERNER:     Put the slide down, please --

02:21:35   19            THE COURT:     The slide is down.

02:21:37   20            MS. FAIR:     What we put on the screen was the

02:21:38   21   opening slide that was shown in open court intentionally

02:21:42   22   because we know that Mr. Repice cannot see Samsung

02:21:45   23   Display's confidential information.

02:21:47   24            THE COURT:     If it was shown during opening

02:21:50   25   statements in open court, then it's fair game.            If it's
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 74 of 119 PageID #: 15529
                                                                                     499



02:21:53    1   confidential and marked confidential and has been protected

02:21:57    2   through the sealing process in its earlier use before the

02:22:01    3   jury, then it certainly can't be presented in open court

02:22:05    4   right now.

02:22:06    5            I will have to rely on you all to look at it and

02:22:09    6   tell me, is this the slide that was used in opening or not?

02:22:12    7   If it is, then it's fair game.

02:22:15    8            Do you have any basis to tell me this is not the

02:22:17    9   slide used in opening, Mr. Lerner?

02:22:19   10            MR. LERNER:     I don't, Your Honor.       It also lacks

02:22:21   11   foundation because the witness --

02:22:23   12            THE COURT:     I didn't ask you if you had another

02:22:24   13   objection.    I'll get to that in a minute.

02:22:26   14            MR. LERNER:     Thank you.

02:22:27   15            THE COURT:     Do you have a hard copy of it,

02:22:29   16   Ms. Fair?    Of the slide?

02:22:30   17            MS. FAIR:     Yes, sir.

02:22:31   18            THE COURT:     You show it to Mr. Lerner, and then

02:22:34   19   we'll determine if there's any dispute about whether it was

02:22:37   20   used in opening statements.

02:22:51   21            MR. LERNER:     I'll take your representation if

02:22:53   22   that's the case.

02:22:53   23            THE COURT:     All right.    It appears that we're now

02:22:56   24   clear that it was used in opening statements; therefore,

02:22:58   25   it's properly used with cross-examination of this witness.
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 75 of 119 PageID #: 15530
                                                                                     500



02:23:00    1            Once she puts it up and purports to use it, if you

02:23:04    2   have other objections, you can make them at that time,

02:23:06    3   Mr. Lerner.

02:23:07    4            MR. LERNER:     Thank you.

02:23:08    5            THE COURT:     Let's proceed, Ms. Fair.

02:23:10    6            MS. FAIR:     Thank you, Your Honor.

02:23:11    7   Q.   (By Ms. Fair)    You were here for opening statements,

02:23:13    8   right, Mr. Repice?

02:23:14    9   A.   Yes, ma'am. Yes, I was.

02:23:16   10   Q.   And you saw this slide in opening statements, right?

02:23:19   11   A.   I believe so, yes.

02:23:19   12   Q.   And one of the things you were just telling us about

02:23:23   13   when you switched technology, when you make a change in a

02:23:27   14   product, that you might consider would be costs, right?

02:23:31   15   A.   I said that is one of the possible things to consider,

02:23:35   16   yes.

02:23:35   17   Q.   And you told this jury on direct that Samsung

02:23:43   18   Electronics America, when it's marketing the phone, doesn't

02:23:45   19   market the transistor structure of the display, right?

02:23:48   20   A.   Not typically, but I was speaking for SEA at the time.

02:23:52   21   The question was asked in my capacity for the U.S. market,

02:23:55   22   which would be SEA.

02:23:56   23   Q.   And when you are marketing phones for SEA, you do

02:24:01   24   market that you have a better display, right?

02:24:04   25   A.   A display is one of the components that we market, yes.
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 76 of 119 PageID #: 15531
                                                                                     501



02:24:08    1   Q.   Samsung tells its customers, we make better pictures,

02:24:12    2   better graphics, right?

02:24:14    3   A.   That's part of the story.

02:24:16    4   Q.   You have better colors on your screen, right?

02:24:21    5   A.   Once again, that's -- display is part of that

02:24:25    6   component.     There's underlying software to generate those

02:24:27    7   photos.     But display is how it's seen.

02:24:30    8   Q.   And that's what you market to your customers?

02:24:32    9   A.   We also market the size of the display, as well, once

02:24:37   10   again, and the brightness and the resolution.

02:24:39   11   Q.   And the shape of the display, right?

02:24:40   12   A.   At times, yes.

02:24:42   13             MS. FAIR:    Mr. Wietholter, can we have the opening

02:24:45   14   slide that shows the benefits of the '338 patent?

02:24:52   15   Q.   (By Ms. Fair)     You understand in this case, the

02:24:54   16   benefits that Solas identifies for the '338 patent are

02:25:03   17   accurate brightness, uniform display, greater contrast

02:25:08   18   ratio, right?

02:25:08   19   A.   I understand that's your -- the position you're

02:25:13   20   claiming, but I've seen no quantitative data to prove these

02:25:18   21   benefits.     I don't have the results.

02:25:19   22   Q.   You're not allowed to see Samsung Display's

02:25:22   23   confidential information --

02:25:23   24             THE COURT:    Wait a minute.

02:25:24   25             Mr. Repice, you obviously didn't get my
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 77 of 119 PageID #: 15532
                                                                                     502



02:25:27    1   instruction a few minutes ago about going beyond the scope

02:25:30    2   of the question that was asked.

02:25:31    3            She asked you:     Did you know that these were the

02:25:35    4   benefits claim by Solas?

02:25:37    5            And you said:     Yes, I know you claimed those,

02:25:40    6   but...

02:25:40    7            And then you started to explain how you didn't

02:25:42    8   know whether that was right or not.

02:25:44    9            She didn't ask you to go beyond the answer of,

02:25:48   10   were you aware those were the benefits claimed by Solas.

02:25:51   11            You're injecting information and answers that are

02:25:54   12   not called for, and that's not proper in a court of law.

02:25:58   13   It may be perfectly proper in a laboratory where engineers

02:26:02   14   are working on a scientific problem, but that is not the

02:26:04   15   way a trial before a jury in a United States District

02:26:09   16   Court, consistent with the Federal Rules of Civil

02:26:11   17   Procedure, is to be conducted.

02:26:13   18            And that's part of why I'm sitting up here, to

02:26:16   19   make sure it's done the way the Rules of Federal -- of

02:26:19   20   Civil Procedure require.

02:26:21   21            And so I'm telling you again, sir, limit your

02:26:23   22   answers to the scope of the question asked.           Your counsel

02:26:26   23   is going to get a chance to reexplore any and all these

02:26:29   24   issues he thinks necessary.       But if you continue to be

02:26:33   25   non-responsive, I'll have to assume you're intentionally
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 78 of 119 PageID #: 15533
                                                                                     503



02:26:36    1   disregarding my instruction.

02:26:37    2            So having given it to you twice and having made it

02:26:40    3   as simple and as straightforward as I can make it, I'll

02:26:43    4   trust that you don't do it in the future.          If you continue

02:26:46    5   to, I'll have to assume it's an intentional disregarding of

02:26:49    6   my instructions to you.

02:26:51    7            Do you understand me, sir?

02:26:52    8            THE WITNESS:     Yes, sir.

02:26:53    9            THE COURT:     Okay.

02:26:54   10            THE WITNESS:     Sorry.

02:26:54   11            THE COURT:     It's not that hard.      Just answer the

02:26:56   12   question and stop.

02:26:57   13            THE WITNESS:     I'm sorry.

02:26:58   14            THE COURT:     All right.     Counsel, let's go forward.

02:27:00   15            MS. FAIR:    Thank you, Your Honor.

02:27:01   16            Mr. Wietholter, can we see the benefits of the

02:27:04   17   '450 patent?   The slide that was shown in opening.

02:27:08   18   Q.   (By Ms. Fair)    You saw this slide, too, right,

02:27:11   19   Mr. Repice?

02:27:11   20   A.   Yes, ma'am.

02:27:11   21   Q.   And you understand the benefits that Solas is claiming

02:27:17   22   the '450 patent offers are brighter display, a longer

02:27:20   23   display lifetime, and avoiding performance degradation for

02:27:25   24   light-hitting transistor, right?

02:27:28   25   A.   Yes, I understand those are the benefits that Solas is
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 79 of 119 PageID #: 15534
                                                                                     504



02:27:31    1   claiming.

02:27:33    2   Q.   And I understand that Samsung Electronics America -- I

02:27:36    3   haven't seen y'all marketing metal mesh touch sensors.

02:27:40    4   Sound right?

02:27:42    5   A.   No, ma'am, I don't believe we do.

02:27:44    6   Q.   But you do market having an Infinity Display, right?

02:27:48    7   A.   That's the marketing name for the display we're

02:27:52    8   currently using, yes.

02:27:55    9               MS. FAIR:   Mr. Wietholter, can we go back to the

02:27:57   10   timeline with the phones, please?

02:28:00   11   Q.   (By Ms. Fair)      The display you're currently using that

02:28:03   12   you've been using for a while, right?

02:28:05   13   A.   Yes.

02:28:05   14   Q.   And you understand in this case, more importantly, the

02:28:13   15   advantage that Solas is talking about, that the touch

02:28:17   16   sensor patent offers, is cost savings provided to Samsung

02:28:21   17   Display and the manufacturer, right?

02:28:24   18   A.   I understand that's the claim you're making, yes.

02:28:26   19   Q.   We're not telling this jury that the use -- the

02:28:32   20   infringement of Samsung is based on marketing of a metal

02:28:37   21   mesh touch sensor to consumers, right?

02:28:38   22   A.   No, I don't believe it is.

02:28:40   23   Q.   In the S10 lineup of phones -- you see three S10s on

02:29:01   24   this screen?

02:29:02   25   A.   Yes, ma'am, I do.
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 80 of 119 PageID #: 15535
                                                                                     505



02:29:03    1   Q.   There's another S10 phone, right?

02:29:05    2   A.   There's an S10e that's not listed.

02:29:07    3   Q.   And it was released around the same time as these S10

02:29:11    4   phones?

02:29:11    5   A.   It was released at the same time as the S10 and the S10

02:29:16    6   Plus.     I believe the S10 5G was launched a little later.

02:29:21    7   Q.   This look like the S10e phone on the screen right now?

02:29:25    8   A.   Yes, it does.

02:29:37    9   Q.   Do you know whether the S10e -- well, let me ask this:

02:29:43   10   If someone were to suggest that the S10e has a curved

02:29:49   11   display just like the other phones that we saw, that are on

02:29:54   12   the bottom half of this slide, would that be accurate?

02:29:56   13   A.   No, it would not be.

02:29:58   14   Q.   The S10e has a flat screen, right?

02:30:05   15   A.   Yes, that's correct.

02:30:07   16   Q.   And you understand that the '311 patent, the touch

02:30:11   17   sensor patent that we're talking about here, Solas's

02:30:17   18   allegations relate to a curved display, right?

02:30:20   19   A.   I understand that's part of the claims in the patent,

02:30:22   20   yes.

02:30:23   21   Q.   That's right.     And the other part is using a metal mesh

02:30:26   22   touch sensor, right?

02:30:26   23   A.   I believe from the opening, yes.

02:30:33   24              MS. FAIR:   Mr. Wietholter, can we go to the slide

02:30:36   25   from opening that shows the damages calculation?
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 81 of 119 PageID #: 15536
                                                                                     506



02:30:49    1   Q.   (By Ms. Fair)   On the left, this column here, the

02:30:57    2   amount -- the $1 amounts that we see there are not for

02:31:03    3   sales of the phone itself, right?

02:31:04    4   A.   From what I understand during the brief part I could

02:31:09    5   attend, that's correct.      It was for the display sales.

02:31:11    6   Q.   So you understand that Solas is seeking a royalty on

02:31:17    7   the display modules of the phones, right?

02:31:20    8   A.   Yes, I understand that.

02:31:22    9   Q.   And so the marketing that Samsung Electronics has to

02:31:26   10   its customers about -- distancing yourself from the

02:31:32   11   marketing of metal mesh or the structure of transistors,

02:31:36   12   we're not talking about the phones when we're talking about

02:31:39   13   the royalty, are we?

02:31:40   14   A.   I believe in the slides that Mr. Dell presented, he was

02:31:44   15   speaking to the displays.

02:31:46   16   Q.   The royalty that we're seeking here is based off of

02:31:52   17   revenues from the OLED display modules, right?

02:31:55   18   A.   That's my understanding, yes.

02:31:56   19   Q.   Would you expect the $3.54 billion to go up or down if

02:32:02   20   we were to use the actual cell phone cost instead of the

02:32:08   21   display?

02:32:08   22   A.   I'm sorry, can you repeat the question?

02:32:10   23   Q.   For each of these display modules that were sold of the

02:32:16   24   $3.5 billion, would you expect that amount to go up or down

02:32:20   25   if we would have instead used the entire phone?
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 82 of 119 PageID #: 15537
                                                                                     507



02:32:24    1            MR. LERNER:     Objection, relevance.

02:32:26    2            THE COURT:    Overruled.

02:32:28    3   Q.   (By Ms. Fair)    Would you have expected the $5.1 billion

02:32:33    4   in OLED display module revenues to go up or down if we were

02:32:37    5   looking at the phone instead of the display?

02:32:42    6   A.   Well, the phone as a whole would cost more than just

02:32:45    7   the display.

02:32:46    8   Q.   Samsung Display makes the displays, right?

02:33:05    9   A.   Yes, ma'am.

02:33:08   10   Q.   Samsung Electronics Company puts the phone together,

02:33:11   11   right?

02:33:11   12   A.   That's also correct.

02:33:12   13   Q.   And then imports it into the United States?

02:33:15   14   A.   Actually, SEA imports it into the U.S. from SEC.

02:33:19   15   Q.   And so you know that SEA, as the company that sells the

02:33:25   16   phones in the United States, is liable for its own

02:33:29   17   infringement for those sales, right?

02:33:31   18   A.   I understand that if the company imports the phone,

02:33:34   19   then, yes, they are liable.

02:33:36   20   Q.   You know what Solas's business model is, right?

02:33:43   21   A.   I was here for the -- sorry, the intro, as well as

02:33:52   22   Mr. Padian's introduction, so, yes.

02:33:54   23   Q.   I'm going to read you a sentence, and I want you to

02:34:04   24   tell me if it sounds right to be reminiscent of Solas's

02:34:10   25   business model, okay?
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 83 of 119 PageID #: 15538
                                                                                     508



02:34:11    1   A.   Okay.

02:34:11    2   Q.   "Our highly capable team of experts continues to

02:34:16    3   identify, develop, and aggregate IP portfolios that are

02:34:19    4   critical and indispensable to technology companies, and

02:34:23    5   offers them fair and reasonable licensing or acquisition

02:34:27    6   opportunities, thereby spreading IP risks and costs across

02:34:32    7   our extensive network of technology companies."

02:34:35    8            MR. LERNER:     Objection, Your Honor.       Lacks

02:34:37    9   foundation, calls for opinions.        There's no information the

02:34:42   10   witness has.

02:34:42   11            THE COURT:    The question is:       Does it sound

02:34:45   12   reminiscent of Solas's business model?          He can either say,

02:34:50   13   yes, it does, or, no, it doesn't, or I don't have any idea,

02:34:53   14   but he can answer the question.

02:34:55   15            Objection is overruled.

02:34:57   16   A.   I'm sorry to make you read it again, but can you read

02:34:59   17   it again?

02:35:00   18   Q.   (By Ms. Fair)    Sure.

02:35:01   19            "Our highly capable team of experts continues to

02:35:07   20   identify, develop, and aggregate IP portfolios that are

02:35:13   21   critical and indispensable to technology companies, and

02:35:17   22   offers them fair and reasonable licensing or acquisition

02:35:20   23   opportunities, thereby spreading IP risks and costs across

02:35:24   24   our extensive network of technology companies."

02:35:28   25   A.   Well, I don't have details of what Solas does outside
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 84 of 119 PageID #: 15539
                                                                                     509



02:35:31    1   of what was introduced in the court, so I don't really know

02:35:36    2   their business model.      So I don't -- I don't really know.

02:35:41    3   Q.   You know that Mr. Padian testified that they acquire

02:35:46    4   patents and negotiate licenses using experts to help them

02:35:50    5   in that process, right?

02:35:51    6   A.   I heard that part, yes.

02:35:52    7   Q.   You've heard of Intellectual Keystone Technology?

02:36:04    8   A.   I'm sorry, can you give me the name again?

02:36:06    9   Q.   Intellectual Keystone Technology.

02:36:09   10   A.   Actually, I don't think I'm familiar with that company.

02:36:12   11   Q.   You're here as the corporate representative of Samsung

02:36:16   12   Electronics Company, right?

02:36:16   13   A.   That's correct.

02:36:17   14   Q.   And Samsung Electronics America, right?

02:36:19   15   A.   That's also correct.

02:36:20   16   Q.   You were here for Mr. Padian's testimony?

02:36:26   17   A.   Yes.

02:36:26   18   Q.   You heard him tell us that Intellectual Keystone goes

02:36:31   19   out and buys patents to seek to license those patents and

02:36:35   20   enforce those patents, right?

02:36:36   21   A.   I don't remember hearing if that was the name.           But if

02:36:42   22   you're telling me that's was what said during opening, but

02:36:45   23   I wasn't familiar with that company before.

02:36:53   24               MS. FAIR:   Mr. Wietholter, can we pull up

02:36:56   25   Samsung's first quarter 2013 interim consolidated financial
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 85 of 119 PageID #: 15540
                                                                                     510



02:37:01    1   statements?

02:37:08    2               MR. LERNER:     Objection, Your Honor.    This is not

02:37:09    3   on the exhibit list, and this is not impeachment.

02:37:11    4               MS. FAIR:     It's cross-examination of a corporate

02:37:14    5   representative with an SEC statement, their own financial

02:37:18    6   statements publicly available on their website.

02:37:20    7               THE COURT:     Is there any potential order in limine

02:37:23    8   that would impact this that you're aware of, Mr. Lerner?

02:37:26    9   If not, I'm going to let her go forward.

02:37:28   10               MR. LERNER:     Depends where she goes with this,

02:37:31   11   Your Honor.

02:37:31   12               THE COURT:     Well, I guess we need to see it first.

02:37:39   13   You're welcome to reurge any additional objections you

02:37:41   14   think are appropriate once it's visible.

02:37:47   15   Q.   (By Ms. Fair)       At the very top you see, Samsung

02:37:50   16   Electronics Company, Limited, and Subsidiaries?

02:37:52   17   A.   Yes.

02:37:52   18   Q.   And Samsung provides to the public financial statements

02:37:58   19   every quarter, right?

02:37:59   20   A.   That's also true, yes.

02:38:00   21   Q.   You can go get them off Samsung's website?

02:38:04   22   A.   Yes, I believe that's correct.

02:38:05   23   Q.   And in the third paragraph under Company Overview, the

02:38:16   24   second sentence, SEC, that's Samsung Electronics Company,

02:38:20   25   right?
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 86 of 119 PageID #: 15541
                                                                                     511



02:38:20    1   A.   Yes.

02:38:21    2   Q.   As the controlling company, consolidates its 164

02:38:27    3   subsidiaries.     And the two that are identified here are the

02:38:30    4   two subsidiaries sitting in this courtroom, right?            Samsung

02:38:36    5   Display, Samsung Electronics America?

02:38:38    6   A.   Yes.

02:38:38    7   Q.   And then if we go further down on that same page, we

02:38:41    8   see a table.     And one of the subsidiaries that's 100

02:38:52    9   percent owned by Samsung is Intellectual Keystone

02:38:59   10   Technology, right?

02:39:00   11   A.   It's on the list, yes.

02:39:02   12   Q.   Would it surprise you to know that Intellectual

02:39:12   13   Keystone Technology bought OLED patents from Seiko, the

02:39:17   14   watch company?

02:39:17   15   A.   I'm not familiar with what they purchased, so I don't

02:39:20   16   know if I can say that I'm surprised or not.

02:39:22   17               MS. FAIR:   Mr. Wietholter, can we go to the first

02:39:26   18   half 2013 business report?

02:39:34   19   Q.   (By Ms. Fair)      And if we look at the bottom of this

02:39:36   20   page, the very bottom right, you know what that number is?

02:39:44   21   A.   I would assume it's a number for -- a Bates number

02:39:48   22   maybe, produced in the case.

02:39:49   23   Q.   And you know what SEC means?

02:39:50   24   A.   Samsung Electronics Company?

02:39:52   25   Q.   So this is a document produced in this case by Samsung
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 87 of 119 PageID #: 15542
                                                                                     512



02:39:56    1   Electronics Company.

02:39:59    2   A.   It would appear to be so, yes.

02:40:00    3   Q.   And if we go to the second page of this document, this

02:40:07    4   is a start of a table that goes for several pages, and we

02:40:09    5   see the headings we're looking at are Subsidiary,

02:40:15    6   Established In, and Major Business, and there's others

02:40:19    7   there.      But there's at least those first three columns,

02:40:23    8   right?

02:40:23    9   A.   Yes, that's correct.

02:40:24   10   Q.   If we go to Page 8, we see Intellectual Keystone

02:40:44   11   Technology, right?

02:40:45   12   A.   Yes.

02:40:45   13   Q.   Established in March 2013?

02:40:47   14   A.   Yes.

02:40:49   15   Q.   New technology investment is the major business of that

02:40:56   16   company, right?

02:40:56   17   A.   Yes, that's what the document says.

02:40:58   18   Q.   Document produced by Samsung Electronics Corporation,

02:41:02   19   the company that you're the corporate representative --

02:41:05   20   representative of today, right?

02:41:07   21   A.   Yes, that's correct.

02:41:22   22   Q.   If we go -- well --

02:41:27   23               MS. FAIR:   Mr. Wietholter, may we please have the

02:41:31   24   2014 first quarter Business Report?

02:41:37   25   Q.   (By Ms. Fair)      We see in the bottom right again the
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 88 of 119 PageID #: 15543
                                                                                     513



02:41:41    1   Bates label that shows this is another document produced by

02:41:45    2   Samsung Electronics Company, right?

02:41:46    3   A.    Yes.

02:41:47    4   Q.    The company that you're the corporate representative

02:41:48    5   of?

02:41:48    6   A.    Also true.

02:41:50    7                MS. FAIR:   And if we go to Bates Page 0671847,

02:42:02    8   please.

02:42:02    9   Q.    (By Ms. Fair)      We see headings of a table that starts

02:42:05   10   on this page Investor, Investee, and Stake.           Right?

02:42:13   11   A.    Yes.

02:42:13   12   Q.    And so that tells us the company listed in the far left

02:42:18   13   column is the one that owns some portion of the company

02:42:21   14   listed in the second column, right, investor, investee?

02:42:26   15   A.    I would assume that's what those terms mean, yes.

02:42:28   16                MS. FAIR:   Mr. Wietholter, can we please go to

02:42:31   17   Bates Page 0671854?

02:42:41   18   Q.    (By Ms. Fair)      And right there at the top, we see,

02:42:43   19   Intellectual Keystone Technology LLC, right?

02:42:44   20   A.    That's the highlighted portion, yes.

02:42:47   21   Q.    And who is it that is reflected as having ownership

02:42:51   22   interest in that company?

02:42:52   23   A.    SEA, or Samsung Electronics America.

02:43:04   24                MS. FAIR:   Thank you, Mr. Wietholter.

02:43:06   25   Q.    (By Ms. Fair)      But you're not aware that Intellectual
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 89 of 119 PageID #: 15544
                                                                                     514



02:43:08    1   Keystone Technology has purchased patents from Seiko, the

02:43:11    2   watch company, patents in the OLED space?

02:43:13    3   A.   In my personal capacity at my job, no, I'm not aware.

02:43:18    4   Q.   Would it surprise you to find out that the statement I

02:43:25    5   read of the business model of aggregating an IP portfolio

02:43:28    6   and licensing it came from Intellectual Keystone

02:43:31    7   Technology's website?

02:43:31    8   A.   Once again, I wasn't aware of the company, as I

02:43:35    9   attested to, so I don't know.

02:43:36   10   Q.   Samsung is proud of their products, right?

02:43:42   11   A.   Yes, ma'am.

02:43:43   12   Q.   Innovative company?

02:43:44   13   A.   We try to be.

02:43:45   14   Q.   You told us about all the CES awards?

02:43:52   15   A.   I mentioned CES and that we received a number of them,

02:43:54   16   yes.

02:43:54   17   Q.   But Samsung doesn't have a monopoly on good ideas?

02:43:58   18   A.   No, we don't corner the market on good ideas.

02:44:01   19   Q.   One of the ideas that we've heard about that Samsung

02:44:08   20   showed in its owning was curved displays, right?

02:44:11   21   A.   I believe that was part of the opening.

02:44:13   22   Q.   And I think it was 2009/2014 was the time period where

02:44:19   23   they were looking at curved displays?

02:44:22   24   A.   I don't recall the specific dates from the opening.

02:44:24   25            MS. FAIR:    Mr. Wietholter, can we have PTX-650,
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 90 of 119 PageID #: 15545
                                                                                     515



02:44:29    1   please?

02:44:31    2   Q.   (By Ms. Fair)       You were here for Mr. Shaikh's

02:44:32    3   testimony, right?

02:44:33    4   A.   Yes, I was.

02:44:34    5   Q.   And you remember he worked for a company called Atmel?

02:44:37    6   A.   Yes.

02:44:38    7   Q.   And he testified that he was visiting Samsung over and

02:44:42    8   over and over in 2012, 2011, 2013, for several years.             Do

02:44:49    9   you remember him testifying to that?

02:44:51   10   A.   I remember him saying that he had visited Samsung.            I

02:44:54   11   believe -- I think he mentioned two divisions, but one of

02:44:58   12   them, I think, was specific to the display.

02:45:00   13   Q.   And he was showing Samsung his technology over and over

02:45:02   14   and over again, right?

02:45:04   15               MR. LERNER:     Objection, Your Honor, lacks

02:45:05   16   foundation.     She's just asking the witness what he's heard

02:45:09   17   attending trial.

02:45:10   18               MS. FAIR:     He's the corporate representative,

02:45:12   19   Your Honor.

02:45:12   20               THE COURT:     I'm well aware of that, counsel.

02:45:14   21               Restate your question, Ms. Fair.

02:45:20   22   Q.   (By Ms. Fair)       You heard Mr. Shaikh testifying that he

02:45:23   23   was visiting Samsung over and over and over, right?

02:45:27   24               MR. LERNER:     Same objection.

02:45:29   25               THE COURT:     I'll allow her to ask what he heard in
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 91 of 119 PageID #: 15546
                                                                                     516



02:45:33    1   the courtroom.

02:45:33    2              But the -- this witness is not going to be a

02:45:38    3   device by which prior testimony is going to be replayed to

02:45:41    4   the jury.     You need to make a point and move on, Ms. Fair.

02:45:44    5              MS. FAIR:   Yes, Your Honor.

02:45:45    6   Q.   (By Ms. Fair)     You heard that, right?

02:45:46    7   A.   I heard that he visited Samsung as part of his

02:45:50    8   testimony, yes.

02:45:51    9   Q.   And this is one of the presentations he showed us,

02:45:54   10   right?

02:45:54   11   A.   I believe this is one of the presentations that we used

02:45:57   12   when he was on the stand, yes.

02:45:59   13   Q.   This was from 2012?

02:46:00   14   A.   According to the document, yes.

02:46:06   15              MS. FAIR:   Mr. Wietholter, can we go to Page 3,

02:46:09   16   please?     Can we go to the next page, please?

02:46:23   17   Q.   (By Ms. Fair)     Samsung wasn't the only one thinking and

02:46:27   18   working on flexible curved displays in 2012, were they?

02:46:33   19   A.   No.   The date on this page, though, says 2013.          I don't

02:46:47   20   know.

02:46:47   21   Q.   So Samsung wasn't the only one in 2011, 2012, 2013,

02:46:52   22   these years that Mr. Shaikh was visiting Samsung showing

02:46:55   23   them this technology, they weren't the only ones with

02:46:58   24   flexible technology in mind, right?

02:47:01   25   A.   No, like I said, we were not the only ones with
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 92 of 119 PageID #: 15547
                                                                                     517



02:47:04    1   flexible technology.

02:47:05    2   Q.   You have patents, right?

02:47:06    3   A.   I do.   I actually have four.

02:47:08    4   Q.   You're proud of those patents?

02:47:09    5   A.   Absolutely.

02:47:10    6   Q.   And you have faith in the Patent and Trademark Office

02:47:14    7   to go back to them to get more patents, right?

02:47:16    8   A.   In product and marketing now, but, yes, I have faith in

02:47:21    9   the product and technology office -- sorry, the PTO office.

02:47:24   10   Q.   And Samsung has a number of patents, right?

02:47:28   11   A.   Yes, we do.

02:47:29   12   Q.   I think I've read they're vying with IBM for the most

02:47:35   13   number of patents.     Sound right to you?

02:47:37   14   A.   Specific to the country, but in the U.S., yeah, it's

02:47:39   15   typically Samsung and IBM in that neighborhood for 1 and 2.

02:47:44   16   Q.   Is it fair to say, then, that Samsung has faith in the

02:47:47   17   Patent and Trademark Office or they wouldn't keep going

02:47:50   18   back for all of those patents if they didn't believe in the

02:47:53   19   good work that was being done there?

02:47:55   20   A.   Yes, we have faith in the Patent Office.

02:47:58   21   Q.   It wasn't easy to be granted your four patents, right?

02:48:00   22   A.   No, it took a little bit of time.

02:48:03   23   Q.   And you understand here that Samsung is asserting that

02:48:08   24   two of the patents in this case are invalid, right?

02:48:11   25   A.   My understanding is they're challenging two of the
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 93 of 119 PageID #: 15548
                                                                                     518



02:48:15    1   claims on some of the -- two of the claims of those

02:48:18    2   patents, yes.

02:48:18    3   Q.   That's a pretty serious charge, right?

02:48:21    4   A.   Yes.

02:48:21    5   Q.   I mean, you know that if there's an invalidity finding,

02:48:27    6   that's not just for this case, that's for all time?

02:48:30    7   A.   If there's an invalidity finding, then those claims

02:48:33    8   would be gone for all times, yes, that's correct.

02:48:35    9   Q.   You have a number of competitors in the cell phone

02:48:42   10   industry?

02:48:42   11   A.   Just a few.

02:48:43   12   Q.   We've heard about Apple.      We know about Apple?

02:48:46   13   A.   That one would be obvious, yes.

02:48:49   14   Q.   LG?

02:48:50   15   A.   Also true.

02:48:51   16   Q.   Motorola?

02:48:52   17   A.   Yes.

02:48:52   18   Q.   Maybe less so these days?

02:48:54   19   A.   Yeah, less so these days.

02:48:55   20   Q.   But in the OLED display industry, you know as a company

02:48:59   21   representative of a cell phone company that's in the market

02:49:02   22   buying OLED displays, there's two main players, right?

02:49:07   23   A.   I don't know exactly how many OLED display

02:49:11   24   manufacturers or components are there, but I know there's

02:49:15   25   more than one, yes.
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 94 of 119 PageID #: 15549
                                                                                     519



02:49:16    1   Q.   There's LG and Samsung, big competitors?

02:49:19    2   A.   Are you asking about the phones or the displays?             Can

02:49:22    3   you clarify?

02:49:23    4   Q.   I'm talking about the displays.

02:49:25    5   A.   So from a display perspective, yes, SEC makes displays

02:49:30    6   as well as LG.

02:49:31    7   Q.   And like Samsung, LG is a sophisticated company, right?

02:49:35    8   A.   I'd like to think so, yes.

02:49:37    9   Q.   They have smart engineers?

02:49:41   10   A.   Also agree.

02:49:42   11   Q.   In-house counsel?

02:49:43   12   A.   I would assume so.     I don't work for them, but, yes.

02:49:46   13   Q.   Outside lawyers?

02:49:47   14   A.   Potentially, yes.

02:49:48   15   Q.   And they apply for patents?

02:49:51   16   A.   I would assume so.

02:49:51   17   Q.   They seek patent protection, just like Samsung?

02:49:57   18   A.   Yes.

02:49:57   19   Q.   But there's a big difference between LG and Solas -- LG

02:50:00   20   and Samsung, right?

02:50:03   21   A.   You have to quantify what you're asking.          I don't

02:50:07   22   understand.

02:50:07   23   Q.   Well, LG took a license to the Solas portfolio.             You're

02:50:13   24   aware of that, right?

02:50:13   25   A.   Actually, I'm not sure that I am, because I wasn't here
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 95 of 119 PageID #: 15550
                                                                                     520



02:50:19    1   for the licensing portion.

02:50:20    2   Q.   Well, you were here for opening statement, right?

02:50:23    3   A.   Yes.

02:50:23    4   Q.   When Mr. Ward showed the jury that LG -- showed them in

02:50:27    5   open court that they're a license -- a licensee of Solas's

02:50:31    6   portfolio, right?

02:50:32    7   A.   I think the numbers were blacked out when that was

02:50:36    8   shown.      But, yes, I learned about that here.

02:50:38    9   Q.   That's right.       You couldn't see the number that LG paid

02:50:40   10   for Solas's portfolio, right?

02:50:42   11   A.   No, I believe it was blacked out.

02:50:44   12   Q.   You think it's fair for this jury to consider what a

02:50:48   13   sophisticated company thought Solas's patents were worth,

02:50:52   14   whether they're a mangy mare or a Kentucky Derby horse?

02:50:58   15   A.   I didn't follow the question, I'm sorry.

02:51:00   16   Q.   Do you think it's fair for this jury to consider what

02:51:04   17   LG, a sophisticated company, thought of Solas's patent

02:51:08   18   portfolio?

02:51:08   19               MR. LERNER:    Objection, Your Honor.     That was a

02:51:10   20   settlement agreement involving litigation over unasserted

02:51:13   21   patents in this case.        It's irrelevant and prejudicial.

02:51:16   22               THE COURT:    Are you telling me the LG license

02:51:21   23   doesn't cover the patents in this case?

02:51:23   24               MR. LERNER:    It settled lawsuits that involved

02:51:26   25   different patents of the portfolio, so it included these --
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 96 of 119 PageID #: 15551
                                                                                     521



02:51:28    1            THE COURT:     But it wasn't limited to these.

02:51:30    2            MR. LERNER:     It wasn't limited to these.

02:51:32    3            THE COURT:     All right.    That's all been brought

02:51:35    4   out, and the jury is aware of it.        The objection is

02:51:38    5   overruled.

02:51:38    6   A.   One more time, I'm sorry.

02:51:42    7   Q.   (By Ms. Fair)    Do you think it's fair for this jury to

02:51:44    8   consider the amount that LG, a sophisticated company, like

02:51:49    9   Samsung, evaluated and paid to license to Solas's

02:51:55   10   portfolio?

02:51:55   11   A.   I don't know what that amount is or what the

02:51:57   12   investigation that was done.       So I don't know.

02:51:59   13            MS. FAIR:     I'll pass the witness.

02:52:00   14            THE COURT:     All right.    Redirect, Mr. Lerner?

02:52:00   15                          REDIRECT EXAMINATION

02:52:31   16   BY MR. LERNER:

02:52:31   17   Q.   Mr. Repice, do you have any understanding as to whether

02:52:36   18   when LG reached an agreement with Solas, it concerned

02:52:39   19   televisions or mobile phones?

02:52:41   20   A.   I don't know.

02:52:41   21   Q.   Do you know if the OLED technology used in televisions

02:52:46   22   is similar to what's used in mobile phones?

02:52:50   23   A.   It could be, but I don't know.

02:52:52   24   Q.   Do you know what technology LG uses and how that

02:52:55   25   differs from what Samsung Electronics and Samsung Display
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 97 of 119 PageID #: 15552
                                                                                     522



02:52:59    1   use?

02:52:59    2   A.   Once again, I don't know.

02:53:00    3   Q.   Do you have any understanding of the circumstances that

02:53:06    4   led to the LG lawsuit settlement agreement with Solas?

02:53:07    5   A.   No.

02:53:08    6   Q.   You were asked some questions about corporate structure

02:53:11    7   and people you talked to.       Is it possible for any one

02:53:15    8   person at a company the size of Samsung Electronics America

02:53:18    9   or Samsung Electronics to know everything the company has?

02:53:20   10   A.   No, sir.

02:53:21   11   Q.   Can you explain?

02:53:22   12   A.   I mean, we're a team, and it typically takes hundreds

02:53:28   13   of engineers and people to actually launch a phone.             You

02:53:31   14   know, I do my job, and I expect other people on the team to

02:53:34   15   do theirs.      I'm not going to know everyone that touches a

02:53:36   16   phone from the minute it actually leaves the production

02:53:39   17   floor until the time it ends up in the consumer's hand.

02:53:43   18   That's just too many people.

02:53:45   19   Q.   So you were shown an exhibit from Atmel from 2013 that

02:53:49   20   showed a picture of a curved display.         Do you recall that?

02:53:52   21   A.   Yes, I believe I do.

02:53:53   22   Q.   And you were asked if other people wanted curved

02:53:57   23   displays -- wanted to make them.        Do you recall that?

02:53:59   24   A.   I believe that was the question, yes.

02:54:00   25   Q.   And who succeeded in actually doing that?
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 98 of 119 PageID #: 15553
                                                                                     523



02:54:02    1   A.   Well, Samsung was one of them, obviously.

02:54:04    2   Q.   And who introduced the world's first curved OLED

02:54:09    3   displays?

02:54:09    4   A.   I believe we did.

02:54:10    5   Q.   Is there a difference between having an idea, creating

02:54:14    6   a picture, and actually making a working device that can be

02:54:16    7   made for customers?

02:54:17    8   A.   Typically, it takes a lot of time to go from, let's

02:54:21    9   say, concept or idea into production and commercialization.

02:54:26   10   Q.   You were asked some questions about the material for

02:54:28   11   touch sensors and whether you had heard about a change from

02:54:32   12   ITO to metal mesh at some point?

02:54:33   13   A.   Yes, I believe that was one of the questions.

02:54:37   14   Q.   If the material of the touch sensor were important to

02:54:39   15   the customer experience, would you have heard about it,

02:54:41   16   given your role at the company?

02:54:43   17   A.   Potentially.

02:54:44   18   Q.   And did you ever hear about anything like that?

02:54:46   19   A.   No, I did not hear.

02:54:49   20            MR. LERNER:     Can we pull up Repice 2?

02:54:54   21   Q.   (By Mr. Lerner)     This is the Defendants' -- the

02:54:56   22   Plaintiff's demonstrative used with you.

02:55:01   23            Well, let me just ask you:        Do you know if the

02:55:09   24   Galaxy Note 7 used a metal mesh or an ITO touch sensor?

02:55:13   25   A.   Off the top of my head, I don't know, no.
    Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 99 of 119 PageID #: 15554
                                                                                     524



02:55:16    1   Q.   Was it released before or after the Galaxy S8?

02:55:19    2   A.   I think it was actually after.

02:55:24    3   Q.   Have you seen any evidence to support the claims that

02:55:34    4   Plaintiff has made about the benefits of the '338, '450, or

02:55:39    5   '311 patents?

02:55:39    6   A.   I haven't seen any quantifiable data, no.

02:55:42    7   Q.   Now, you were asked about Solas's teardowns and the

02:55:46    8   extensive teardowns that they said they did.

02:55:49    9             If Solas had teardowns that actually showed

02:55:54   10   infringement, would you expect them to have provided that

02:55:57   11   to their expert for his analysis?

02:55:59   12   A.   I would have expected.

02:56:00   13   Q.   And if those teardowns actually showed evidence of

02:56:03   14   infringement, would you expect Solas in this case to show

02:56:05   15   them to the jury?

02:56:06   16   A.   Potentially.   I mean, their case.

02:56:10   17   Q.   Would it surprise you if they had evidence directly

02:56:13   18   showing infringement from actual products if they didn't

02:56:15   19   use it?

02:56:16   20   A.   It might be surprising.      I don't know their case

02:56:19   21   strategy.

02:56:21   22   Q.   Thank you.

02:56:22   23             MR. LERNER:    Pass the witness.

02:56:23   24             THE COURT:    Further cross-examination?

02:56:42   25             Please proceed, Ms. Fair.
   Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 100 of 119 PageID #: 15555
                                                                                    525



02:56:42    1                         RECROSS-EXAMINATION

02:56:44    2   BY MS. FAIR:

02:56:44    3   Q.   Mr. Repice, are you suggesting that it would be

02:56:51    4   unreasonable to rely on the actual information provided by

02:56:56    5   Samsung Display in this case to prove the infringement by

02:57:00    6   Samsung?

02:57:01    7   A.   I believe that the documents that they've provided were

02:57:05    8   shared on both sides.

02:57:14    9   Q.   You don't know whether specific phone has metal mesh or

02:57:21   10   indium tin oxide in it, right?

02:57:22   11   A.   Off the top of my head, no.

02:57:25   12   Q.   That's not important to you, right?

02:57:27   13   A.   It is not part of my day-to-day responsibilities, no.

02:57:30   14   Q.   It's not important to consumers; would you agree with

02:57:33   15   that?

02:57:33   16   A.   I would agree that a general consumer may not

02:57:36   17   understand that level of detail, no.

02:57:37   18   Q.   But as a manufacturing company making a sale of

02:57:45   19   something, lowering costs and increasing profits would be

02:57:48   20   important, right?

02:57:49   21   A.   It's one of the things that we would consider, yes.

02:57:52   22   Q.   I mean, Samsung is in the business to make money,

02:57:55   23   right?

02:57:55   24   A.   As well as phones, yes.

02:57:57   25   Q.   And one way to make money is to reduce your costs?
   Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 101 of 119 PageID #: 15556
                                                                                    526



02:58:02    1   A.   That is a potential way to make money.

02:58:04    2   Q.   So if you could save a dollar or $2 on every display,

02:58:11    3   and you sell millions of phones, that could be important to

02:58:17    4   Samsung, right?

02:58:17    5   A.   It could be, yes.

02:58:20    6            MS. FAIR:     I'll pass the witness.

02:58:22    7            THE COURT:     Additional direct, Mr. Lerner?

02:58:24    8            MR. LERNER:     No, Your Honor.

02:58:25    9            THE COURT:     All right.     Mr. Repice, you may step

02:58:28   10   down, sir.

02:58:28   11            THE WITNESS:     Thank you.

02:58:29   12            THE COURT:     Thank you.

02:58:31   13            THE WITNESS:     My binder?

02:58:32   14            THE COURT:     Just leave it there.

02:58:34   15            THE WITNESS:     Okay.   Thank you, sir.

02:58:36   16            THE COURT:     Plaintiff, call your next witness --

02:58:39   17   excuse me, Defendant, call your next witness.

02:58:46   18            MR. LERNER:     Thank you, Your Honor.       Our next

02:58:48   19   witness would be Mr. Won-Kyu Kwak of Samsung Display.

02:58:55   20            THE COURT:     All right.     Ladies and gentlemen, it's

02:58:57   21   my understanding that this witness is not a native English

02:59:01   22   speaker and will testify with the aid and benefit of an

02:59:07   23   interpreter.

02:59:07   24            That interpreter has been sworn by the Court

02:59:09   25   previously.    And so that you'll understand that this is a
   Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 102 of 119 PageID #: 15557
                                                                                    527



02:59:12    1   little bit different procedure, but you should listen to

02:59:15    2   the answers given and translated into English, and you

02:59:19    3   should treat them just as if any other witness were giving

02:59:21    4   them.

02:59:22    5           If the witness and the interpreter will come

02:59:25    6   forward, please.

02:59:42    7           (Witness sworn.)

02:59:43    8           THE COURT:     All right.     Please come around, and

03:00:17    9   we'll have Mr. Kwak to have a seat on the witness stand.

03:00:22   10           Mr. Johnston, we're going to need an additional

03:00:27   11   chair for the interpreter to sit next to the witness.            Do

03:00:31   12   you have that?

03:00:31   13           MR. LERNER:     Your Honor, permission to approach

03:00:33   14   with the binders?

03:00:34   15           THE COURT:     Yes, please do.

03:00:35   16           MR. LERNER:     We have physical exhibits, may we

03:00:37   17   approach with those, as well?

03:00:38   18           THE COURT:     Let's wait until I have a Court

03:00:41   19   Security Officer back in the room.        Go ahead and pass out

03:00:44   20   your binders.

03:00:44   21           MR. LERNER:     I can wait until later for those.

03:01:41   22           THE COURT:     Feel free to -- ma'am, feel free to

03:01:44   23   move the chair wherever you need to.

03:02:04   24           All right.     Do you have something to deliver to

03:02:06   25   the witness, Mr. Lerner?
   Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 103 of 119 PageID #: 15558
                                                                                    528



03:02:08    1            MR. LERNER:    I do.     I have three physical

03:02:10    2   exhibits.

03:02:11    3            THE COURT:    If you'll hand them to the Court

03:02:13    4   Security Officer, he'll hand them to the witness.

03:02:23    5            All right.    You may proceed with your direct

03:02:25    6   examination, sir.

03:02:27    7            MR. LERNER:    Thank you, Your Honor.

02:58:53    8               WON-KYU KWAK, DEFENDANT'S WITNESS, SWORN

02:58:53    9                             (INTERPRETED)

02:58:53   10                          DIRECT EXAMINATION

03:02:29   11   BY MR. LERNER:

03:02:29   12   Q.   Good afternoon, Mr. Kwak.      Can you please introduce

03:02:34   13   yourself to the jury?

03:02:37   14   A.   Good afternoon, everyone.      My name is Won-Kyu Kwak.

03:02:46   15   Q.   Where do you work?

03:02:47   16   A.   I work at Samsung Display.

03:02:55   17            THE COURT:    Just a moment.     If the interpreter

03:02:57   18   does not mind, I think the jury will hear much better if

03:03:00   19   you can remove your mask while you're interpreting.

03:03:07   20            THE INTERPRETER:       Oh, sure, sir.

03:03:09   21            THE COURT:    Just pull it down.        Whatever's most

03:03:12   22   comfortable.     Thank you.

03:03:13   23            Let's continue.

03:03:15   24   Q.   (By Mr. Lerner)   What is your position, sir?

03:03:16   25   A.   I am a vice president.
   Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 104 of 119 PageID #: 15559
                                                                                    529



03:03:17    1   Q.   What do you do as a vice president?

03:03:19    2   A.   I am the leader of design team, and I'm in charge of

03:03:40    3   AMOLED panel and touch design.

03:03:43    4   Q.   Have you ever testified in court before?

03:03:45    5   A.   No, I have not.

03:03:49    6   Q.   Can you please describe your education?

03:04:15    7            THE INTERPRETER:     Your Honor, I'm just going to

03:04:17    8   ask what the witness just said about his detailed major.

03:04:31    9   A.   So I have a Master's degree in physics, and in more

03:04:36   10   detail, I majored in display element, which specifically --

03:04:42   11   specifically means amorphous silicon transistor and

03:04:48   12   polysilicon transistor.

03:04:49   13   Q.   When did you start work at Samsung Display?

03:04:58   14   A.   It's 2000.

03:04:58   15   Q.   When did Samsung Display start its work on the research

03:05:03   16   and development of OLEDs?

03:05:14   17   A.   That was January of 2000.

03:05:17   18   Q.   Who was the first company in the world to bring to

03:05:21   19   market an OLED display for smartphones?

03:05:26   20   A.   It was Samsung Display.

03:05:35   21   Q.   When was that first display introduced?

03:05:39   22   A.   The mass production started in January of 2007.

03:05:53   23   Q.   Have you heard of a company called Casio?

03:05:55   24   A.   Yes, I have.

03:06:01   25   Q.   When Casio needed to put OLED displays in products, who
   Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 105 of 119 PageID #: 15560
                                                                                    530



03:06:09    1   did it turn to for those displays?

03:06:12    2   A.   We supplied OLED displays.

03:06:29    3   Q.   Beginning when?

03:06:30    4   A.   Between 2008 and 2010, we supplied one million display

03:06:49    5   in the size of 3.1-inch.

03:06:51    6   Q.   And that was all to Casio?

03:06:53    7   A.   Yes.

03:06:57    8   Q.   How many engineers do you supervise?

03:07:00    9   A.   There are 140 engineers.

03:07:11   10   Q.   How many engineers work at Samsung Display on the

03:07:15   11   research and development of OLED displays or touch sensors?

03:07:20   12   A.   There are about 11,000 engineers.

03:07:36   13   Q.   Is innovation important to Samsung Display?

03:07:39   14   A.   Yes, it is very important.

03:07:47   15   Q.   Has Samsung Display received awards for innovations

03:07:52   16   specifically with its OLED displays?

03:07:54   17   A.   Yes, there were many.

03:08:10   18               MR. LERNER:   Mr. Beall, can we please pull up

03:08:12   19   DDX-4.001?

03:08:20   20   Q.   (By Mr. Lerner)      Mr. Kwak, can you briefly explain to

03:08:23   21   the jury what these particular awards related to?

03:08:26   22   A.   So regarding display, some organization called SID, or

03:09:08   23   Society of Information Display, awarded us Gold Award for

03:09:16   24   OLED, more specifically flexible OLED, in year 2014 and

03:09:22   25   2015.
   Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 106 of 119 PageID #: 15561
                                                                                    531



03:09:23    1   Q.   Is the Society for Information Display a well-known

03:09:28    2   organization in the field of display technology?

03:09:30    3   A.   Yes.

03:09:42    4   Q.   How long have you personally been involved in the

03:09:47    5   research and development of OLED displays?

03:09:50    6   A.   I have been involved in the research and development

03:10:09    7   for 20 years since I joined my company in 2000.

03:10:13    8   Q.   Are you an inventor yourself?

03:10:16    9   A.   Yes, of course.

03:10:21   10   Q.   How many U.S. patents have you been awarded for your

03:10:25   11   work?

03:10:25   12   A.   I have about 160 patents registered in the United

03:10:43   13   States for U.S. patents.

03:10:44   14   Q.   How many of those relate to OLED technology and touch

03:10:48   15   sensors?

03:10:48   16   A.   Almost all of them are related to OLED and touch

03:11:10   17   sensors.

03:11:10   18               MR. LERNER:    Your Honor, we're going to now move

03:11:12   19   to confidential technical information, and I'd request to

03:11:15   20   seal the courtroom.

03:11:16   21               THE COURT:    Based on counsel's request, I'll order

03:11:18   22   the courtroom sealed.

03:11:20   23               All persons present not subject to the protective

03:11:23   24   order that's been entered in this case should excuse

03:11:26   25   themselves and remain outside the courtroom until it's
   Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 107 of 119 PageID #: 15562
                                                                                    532



03:11:30    1   reopened and unsealed.

03:12:00    2           (Courtroom sealed.)

03:12:00    3           (This portion of the transcript is sealed

03:12:00    4           and filed under separate cover as

03:12:00    5           Sealed Portion No. 10.)

04:03:58    6           (Courtroom unsealed.)

04:03:58    7           THE COURT:     Having unsealed the courtroom --

04:04:00    8   having unsealed the courtroom, I'm going to instruct the

04:04:04    9   ladies and gentlemen of the jury to simply close your

04:04:05   10   notebooks and leave them in your chairs, follow all the

04:04:08   11   instructions I've given you, and we'll be back shortly to

04:04:12   12   continue with the Defendants' direct examination of

04:04:15   13   Mr. Kwak.

04:04:16   14           The jury is excused for recess at this time.

04:04:19   15           COURT SECURITY OFFICER:        All rise.

04:04:51   16           (Jury out.)

04:04:52   17           THE COURT:     Let me see Mr. Lerner, Mr. Haslam, and

04:04:55   18   Ms. Smith, together with Mr. Fenster, Ms. Fair, and

04:05:02   19   Mr. Mirzaie in chambers, please.

04:05:05   20           We stand in recess.

04:05:07   21           COURT SECURITY OFFICER:        All rise.

04:05:09   22           (Recess.)

04:24:38   23           (Jury out.)

04:24:38   24           COURT SECURITY OFFICER:        All rise.

04:24:40   25           THE COURT:     Be seated, please.
   Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 108 of 119 PageID #: 15563
                                                                                    533



04:24:53    1           Are you prepared to continue with your direct

04:24:57    2   examination, Mr. Lerner?

04:24:59    3           MR. LERNER:     Yes, I am, Your Honor.

04:25:00    4           THE COURT:     All right.     If you'll take your mask

04:25:04    5   off, I'll bring the jury in.

04:25:06    6           MR. LERNER:     Thank you.

04:25:07    7           THE COURT:     Let's bring in the jury, Mr. Latham.

04:25:11    8           COURT SECURITY OFFICER:        All rise.

04:25:19    9           MS. FAIR:     Your Honor, may we clarify, is the

04:25:22   10   courtroom currently sealed or unsealed?

04:25:25   11           THE COURT:     Unsealed.     I don't usually recess and

04:25:29   12   walk out of a sealed courtroom, at least I try not to.

04:25:48   13           (Jury in.)

04:25:51   14           THE COURT:     Welcome back, ladies and gentlemen.

04:25:53   15   Please have a seat.

04:25:54   16           We'll continue with the Defendants' direct

04:25:57   17   examination of Mr. Kwak.

04:26:03   18           Counsel, you may continue.

04:26:05   19           MR. LERNER:     Thank you, Your Honor.        I request to

04:26:06   20   seal the courtroom for technical information.

04:26:09   21           THE COURT:     All right.     Based on counsel's

04:26:11   22   request, I'll order the courtroom sealed.          Those present

04:26:13   23   not subject to the protective order in this case should

04:26:16   24   excuse yourselves and remain outside of the courtroom until

04:26:19   25   it's reopened and unsealed.
   Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 109 of 119 PageID #: 15564
                                                                                    534



04:26:22    1           (Courtroom sealed.)

04:26:22    2           (This portion of the transcript is sealed

04:26:22    3           and filed under separate cover as

04:26:34    4           Sealed Portion No. 11.)

04:31:52    5           (Courtroom unsealed.)

04:31:53    6           THE COURT:     I just sent the jury out.        We have an

04:31:56    7   IT problem, we'll get that addressed, and then we'll bring

04:31:59    8   the jury back in.

04:32:01    9           Let's go off the record.

04:32:06   10           (Recess.)

04:43:29   11           (Jury out.)

04:43:33   12           THE COURT:     All right.     If everybody will take

04:43:36   13   their place, we'll go back on the record, and I will bring

04:43:42   14   in the jury.

04:44:13   15           All right.     Counsel, take your places.        We're back

04:44:16   16   on the record.

04:44:17   17           Mr. Latham, bring in the jury, please.

04:44:20   18           COURT SECURITY OFFICER:        All rise.

04:44:21   19           (Jury in.)

04:44:23   20           THE COURT:     Please be seated.

04:45:07   21           I apologize for the interruption.

04:45:10   22           Mr. Lerner, please continue with your direct

04:45:14   23   examination.

04:45:15   24           MR. LERNER:     Your Honor, is the courtroom sealed,

04:45:17   25   or may I request that it be sealed, if it's not?
   Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 110 of 119 PageID #: 15565
                                                                                    535



04:45:20    1            THE COURT:    It is not, but I will grant your

04:45:23    2   request and order the courtroom sealed at this time.

04:45:26    3            Anyone present not subject to the protective order

04:45:30    4   in this case should excuse themselves and remain outside

04:45:34    5   until the courtroom is unsealed and reopened.

04:45:40    6            (Courtroom sealed.)

04:45:40    7            (This portion of the transcript is sealed

04:45:40    8            and filed under separate cover as

04:45:40    9            Sealed Portion No. 12.)

06:17:37   10            (Courtroom unsealed.)

06:17:37   11            THE COURT:    Ladies and gentlemen, we're going to

06:17:40   12   stop for the day at this juncture.        I'll ask you to close

06:17:45   13   and leave your notebooks on the table in the jury room as

06:17:48   14   you leave the courthouse.      Please travel safely to your

06:17:52   15   homes.

06:17:53   16            Please be back tomorrow morning ready to go by

06:17:55   17   8:30, as you have, and I want to thank you for that.

06:17:58   18            Please follow all the instructions I've given you

06:18:01   19   about your conduct during the course of the trial,

06:18:05   20   including, of course, not to discuss the case with anyone

06:18:07   21   or among the eight of you.

06:18:08   22            With those instructions, together with all the

06:18:11   23   other instructions I've given you, I wish you a safe trip

06:18:16   24   home, and I'll see you in the morning.

06:18:19   25            The jury is excused for the evening at this time.
   Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 111 of 119 PageID #: 15566
                                                                                    536



06:18:22    1           COURT SECURITY OFFICER:        All rise.

06:18:23    2           (Jury out.)

06:18:24    3           THE COURT:     Be seated, please.

06:19:01    4           Counsel, according to my records, the Plaintiff

06:19:21    5   has 4 hours and 23 minutes of trial time remaining.            The

06:19:26    6   Defendant has 6 hours and 34 minutes of trial time

06:19:31    7   remaining.

06:19:31    8           Now, as mentioned earlier on the record,

06:19:34    9   Mr. Haslam, I'm going to afford you an opportunity on

06:19:37   10   behalf of Defendants to make a record with regard to the

06:19:41   11   guidance I've given the parties concerning Dr. Fontecchio,

06:19:47   12   his expert report, executed and rendered prior to the

06:19:52   13   Court's supplemental claim construction, and the issues

06:19:57   14   that have arisen as disputes between the parties as to the

06:20:00   15   proper areas of his testimony at this trial.

06:20:03   16           You may proceed.

06:20:04   17           MR. HASLAM:     Thank you, Your Honor.

06:20:04   18           I just want to put three things on the record that

06:20:08   19   occurred in chambers.

06:20:10   20           As I understand it, the Court said that we cannot

06:20:14   21   present the written description argument, that if -- not

06:20:18   22   all active elements have to be covered, that the inventors

06:20:22   23   were not in possession of that invention.

06:20:25   24           I also understood, and that the ruling was, is

06:20:29   25   that we were not permitted in this case, in our
   Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 112 of 119 PageID #: 15567
                                                                                    537



06:20:34    1   non-infringement case, to be able to discuss the pull-out

06:20:40    2   current as it is shown and described in the '338 patent,

06:20:45    3   and that we must only address the position taken by the

06:20:51    4   Plaintiff.

06:20:52    5           I also understand that with respect to another

06:20:57    6   dispute with the '450 patent, that we are not permitted to

06:21:00    7   argue that T3 is -- T2 is, in fact, the selection

06:21:06    8   transistor that meets the claim limitation, but we are

06:21:11    9   limited to trying to establish and only arguing that T3

06:21:14   10   isn't it.

06:21:15   11           And I think those unfairly -- the written

06:21:18   12   description, I understand the Court's argument.

06:21:20   13           The other two, I think, unfairly hamper our

06:21:25   14   ability to argue to the jury that the claim limitation and

06:21:27   15   how it's -- how it is intended -- how it is described and

06:21:31   16   construed by the Court is based on the specification and

06:21:35   17   the description in the claim is T2, and it is not T3.

06:21:40   18           And I think it hampers us that we have to say it's

06:21:43   19   not T3 without being able to tell the jury not that there

06:21:48   20   is no selection transistor in the device, but it is over

06:21:51   21   here.

06:21:52   22           And that's the basis of the objection.

06:21:54   23           THE COURT:     All right.     Well, as I noted in our

06:21:57   24   discussion in chambers when the parties brought me these

06:22:03   25   disputes regarding Dr. Fontecchio's testimony at this
   Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 113 of 119 PageID #: 15568
                                                                                    538



06:22:07    1   trial, Dr. Fontecchio rendered his expert report as a

06:22:11    2   technical expert for the Defendants -- I believe it was

06:22:15    3   September of last year.

06:22:18    4           His report took the position, and Samsung

06:22:22    5   strenuously argued to the Court as a part of the pre-trial

06:22:26    6   process, that the term "covers" from the claim language

06:22:31    7   must mean covering all of the surface and coverage of any

06:22:36    8   area less than a complete coverage was not covering.

06:22:40    9           The parties also argued -- in fact, both parties

06:22:46   10   took the position with the Court late in the trial at a

06:22:49   11   time and date when we thought we were weeks away from

06:22:52   12   selecting a jury and going to trial, that under the

06:22:55   13   precedent established by 02 Micro, the Court had an

06:22:59   14   obligation to construe that term.

06:23:03   15           The Court entered a supplemental claim

06:23:06   16   construction order, having accepted its obligations under

06:23:11   17   02 Micro, and found that "cover" or "covering" did not

06:23:14   18   require complete and total coverage but only required that

06:23:20   19   it lie on the surface of.      That construction was given to

06:23:23   20   the parties.

06:23:24   21           That construction did not confirm the position of

06:23:33   22   Samsung, which led to the subsequent claim construction or

06:23:40   23   the amended claim construction.       In fact, it was contrary

06:23:42   24   to and opposite of what Samsung strenuously argued at

06:23:47   25   pre-trial.
   Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 114 of 119 PageID #: 15569
                                                                                    539



06:23:48    1            And the portions of the opinion of

06:23:55    2   Dr. Fontecchio -- there was no request by Samsung,

06:23:57    3   subsequent to the Court's amended claim construction, to

06:24:00    4   reopen expert discovery to amend in any way his report.

06:24:08    5   Samsung has held to and sat on that original report, which

06:24:12    6   was issued before the supplemental claim construction, ever

06:24:15    7   since.

06:24:16    8            And the argument came to the Court, as raised by

06:24:20    9   Solas, that to allow Dr. Fontecchio to testify to the full

06:24:24   10   range of his report, given that it is clearly inconsistent

06:24:29   11   with the subsequent claim construction, at least to some

06:24:33   12   extent inconsistent with the Court's claim construction --

06:24:36   13   the subsequent claim construction that I entered into,

06:24:39   14   would be permitting this expert to testify contrary to the

06:24:41   15   Court's claim construction.

06:24:42   16            I will note, in hindsight, it would have been

06:24:47   17   better if Solas had moved under Daubert to attack the

06:24:52   18   direct portions of his report that they now complain about

06:24:55   19   as being contrary to the claim construction.

06:24:58   20            But after the Court rendered its supplemental

06:25:02   21   claim construction last fall, Samsung did nothing and Solas

06:25:06   22   did nothing.   And months went by because of the pandemic,

06:25:10   23   and now we have a trial and we have a jury in the box, and

06:25:13   24   I'm confronted with a disagreement as to the propriety of

06:25:17   25   his original opinions subject to the -- and in comparison
   Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 115 of 119 PageID #: 15570
                                                                                    540



06:25:23    1   to the supplemental claim construction that I was pushed

06:25:27    2   and shoved into rendering by both parties against my

06:25:32    3   wishes.

06:25:32    4             MR. HASLAM:    I recall.

06:25:34    5             THE COURT:    I think that the original report of

06:25:36    6   Dr. Fontecchio as it stands and his position that the

06:25:40    7   entirety must be covered -- there must be total coverage to

06:25:44    8   have "cover" at all is improper.

06:25:50    9             I'm not going to permit him to testify to that.

06:25:53   10   It is in direct contravention of the subsequent claim

06:25:58   11   construction opinion of the Court, and I think that taints

06:26:00   12   his enablement and lack of possession by the inventor

06:26:04   13   arguments.   And I'm going to, as I told you in chambers,

06:26:08   14   prevent him from offering those opinions or that testimony

06:26:11   15   at this trial.

06:26:12   16             I also think with regard to his non-infringement

06:26:17   17   arguments, given that these are claims that are not limited

06:26:23   18   to the elements but are open to additional elements, it is

06:26:32   19   not -- it is not the purview of the Defendant to take

06:26:37   20   elements that have not been asserted by the Plaintiff as

06:26:42   21   reading on the claim language to establish infringement and

06:26:47   22   take those non-accused elements and analyze them and say:

06:26:51   23   This shows we don't infringe.        And, in essence, I believe

06:26:56   24   that's what Dr. Fontecchio's opinion does in large part.

06:26:59   25             And it is clear from the expert reports of the
   Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 116 of 119 PageID #: 15571
                                                                                    541



06:27:02    1   Plaintiff that it is T3 that they believe is the

06:27:07    2   appropriate transistor.

06:27:09    3           You have tried to get them -- you've tried to get

06:27:12    4   Mr. Credelle, during this trial, to say it was T2.            He said

06:27:15    5   T2 has some of the same characteristics, but he never did

06:27:21    6   adopt T2 as the accused functionality.

06:27:23    7           And it's clear from his testimony and his report,

06:27:27    8   that was furnished in advance of the trial, that it is

06:27:29    9   Plaintiff's position that it's T3.

06:27:32   10           It is certainly appropriate for you try and show

06:27:36   11   T3 doesn't meet the elements of the claim and, therefore,

06:27:39   12   there's no infringement.

06:27:40   13           But it's not proper to take an unaccused element

06:27:44   14   and then argue that that doesn't meet the elements of the

06:27:46   15   claim and establish as non-infringement.

06:27:51   16           With regard to Dr. Fontecchio's art-based

06:27:55   17   invalidity grounds, I do not find that they contravene the

06:27:59   18   supplemental claim construction.

06:28:02   19           The Court said that "cover" does not mean it has

06:28:05   20   to be full coverage.     It did not say what amount less than

06:28:08   21   full coverage had to be present.       It was silent on that.

06:28:11   22           To the extent Dr. Fontecchio has opinions in his

06:28:14   23   report that rely on art-based invalidity references that

06:28:19   24   contain some amount of coverage, even if it's complete

06:28:23   25   coverage, they're appropriate, and I'm not going to
   Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 117 of 119 PageID #: 15572
                                                                                    542



06:28:26    1   constrain his testimony in that regard.

06:28:29    2              That, I think, is the gist of the instructions I

06:28:35    3   gave you in chambers.       It certainly includes a recitation

06:28:39    4   into the record as to why the Court reached his

06:28:42    5   conclusions.

06:28:43    6              Your objections, Mr. Haslam, are certainly noted

06:28:46    7   and are preserved.       You were worried that you were going to

06:28:49    8   waive them, and he never got close to the witness stand

06:28:55    9   today, so these objections are clearly before he ever takes

06:28:57   10   the stand, and they're certainly preserved and not waived.

06:28:57   11              MR. HASLAM:    Thank you, Your Honor.

06:28:57   12              THE COURT:    All right.   Thank you.    I think that

06:29:00   13   completes that bit of housekeeping.

06:29:02   14              I understand we will start tomorrow with some

06:29:04   15   short depositions, and then go to Dr. Fontecchio; is that

06:29:07   16   correct?

06:29:08   17              MR. HASLAM:    Yes.

06:29:09   18              THE COURT:    All right.

06:29:10   19              MR. HASLAM:    Followed by Dr. Sierros -- Sierros,

06:29:18   20   and then our damage expert, and then we will rest.

06:29:20   21              THE COURT:    All right.   Let me remind the parties

06:29:22   22   that I expect to hear from you as to the serious result of

06:29:25   23   your meet-and-confer efforts by 10:00 o'clock this evening.

06:29:31   24              If I get the same email report at 2:00 a.m. or

06:29:36   25   1:00 a.m. or at some late date in the wee hours as I have
   Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 118 of 119 PageID #: 15573
                                                                                    543



06:29:41    1   the last two days, I will take similar action to what I

06:29:44    2   took today.

06:29:45    3              There is a lot to be done before this trial is

06:29:48    4   complete, and there's a lot of work left on both sides of

06:29:54    5   the docket.    And I want to make it clear to everybody, we

06:29:56    6   are going to get this trial finished either this week or

06:30:00    7   Monday at the latest.

06:30:01    8              Are there issues that need to be addressed to the

06:30:05    9   Court from the Plaintiff at this juncture?

06:30:06   10              MR. FENSTER:     No, Your Honor.

06:30:08   11              THE COURT:     Are there additional issues that need

06:30:08   12   to be addressed to the Court from the Defendants at this

06:30:10   13   juncture?

06:30:10   14              MR. HASLAM:     No, Your Honor.

06:30:11   15              THE COURT:     We stand in recess until tomorrow

06:30:13   16   morning.

06:30:13   17              COURT SECURITY OFFICER:     All rise.

06:30:14   18              (Recess.)

           19

           20

           21

           22

           23

           24

           25
   Case 2:19-cv-00152-JRG Document 348 Filed 03/08/21 Page 119 of 119 PageID #: 15574
                                                                                    544



            1                             CERTIFICATION

            2

            3              I HEREBY CERTIFY that the foregoing is a true and

            4   correct transcript from the stenographic notes of the

            5   proceedings in the above-entitled matter to the best of my

            6   ability.

            7

            8

            9    /S/ Shelly Holmes                            3/3/2021
                SHELLY HOLMES, CSR, TCRR                      Date
           10   FEDERAL OFFICIAL REPORTER

06:30:14   11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25
